Exhibit 10.1

 

LEASE

 

BETWEEN

 

REPLIMUNE GROUP, INC., AS TENANT

 

AND

 

ND/CR UNICORN LLC, AS LANDLORD

 

500 Unicorn Park Drive,

Woburn, Massachusetts

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

ARTICLE 1 BASIC DATA; DEFINITIONS

1

1.1

Basic Data

1

1.2

Enumeration of Exhibits

5

 

 

 

ARTICLE 2 PREMISES; APPURTENANT RIGHTS AND RESERVATIONS

5

2.1

Lease of Premises

5

2.2

Appurtenant Rights and Landlord Reservations

6

2.3

Access/Security

7

 

 

 

ARTICLE 3 BASIC RENT

8

3.1

Payment

8

 

 

 

ARTICLE 4 TERM COMMENCEMENT DATE/EXTENSION TERM

8

4.1

Term Commencement Date

8

4.2

Extension Option

9

 

 

 

ARTICLE 5 CONDITION OF PREMISES

10

5.1

Condition of the Premises

10

 

 

 

ARTICLE 6 USE OF PREMISES

12

6.1

Permitted Use

12

6.2

Signage

12

6.3

Other Requirements

13

6.4

Extra Hazardous Use

13

6.5

Hazardous Materials

13

 

 

 

ARTICLE 7 INSTALLATIONS AND ALTERATIONS BY TENANT

15

7.1

General

15

7.2

Requirements for Alterations

15

7.3

Tenant’s Removable Property

15

7.4

Liability; Mechanics’ Liens

15

7.5

Harmonious Labor

16

7.6

Telecommunications

16

 

 

 

ARTICLE 8 ASSIGNMENT AND SUBLETTING

17

8.1

Prohibition

17

8.2

Additional Events Deemed to be Assignment/Sublet

19

8.3

Provisions Void Upon Assignment/Sublet

19

8.4

Provisions Incorporated Into Sublease

19

8.5

Collection of Rent

20

8.6

Excess Payments

20

8.7

Payment of Landlord’s Costs

20

8.8

Conditions to Effectiveness of Assignment/Sublet

20

 

ii

--------------------------------------------------------------------------------



 

8.9

Landlord’s Recapture Right

21

 

 

 

ARTICLE 9 MAINTENANCE, REPAIRS AND REPLACEMENTS

22

9.1

Landlord’s Obligations

22

9.2

Tenant’s Obligations

23

 

 

 

ARTICLE 10 UTILITIES AND OTHER SERVICES

24

10.1

Heating, Ventilation and Air-Conditioning

24

10.2

Utilities

94

10.3

Other Services

26

10.4

Interruption of Service

26

 

 

 

ARTICLE 11 REAL ESTATE TAXES

27

11.1

Definitions

27

11.2

Payments on Account of Real Estate Taxes

28

11.3

Abatement

29

 

 

 

ARTICLE 12 OPERATING EXPENSES

29

12.1

Definitions

29

12.2

Tenant’s Payment of Operating Expenses

29

 

 

 

ARTICLE 13 INDEMNITY AND INSURANCE

30

13.1

Tenant’s Indemnity

30

13.2

Tenant’s Insurance

31

13.3

Waiver of Subrogation

33

 

 

 

ARTICLE 14 FIRE, EMINENT DOMAIN, ETC.

33

14.1

Landlord’s Right of Termination

33

14.2

Restoration; Tenant’s Right of Termination

33

14.3

Abatement of Rent

34

14.4

Condemnation Award

34

 

 

 

ARTICLE 15 ADDITIONAL COVENANTS

34

15.1

Tenant

34

15.2

Landlord

35

15.3

Intentionally Omitted

35

 

 

 

ARTICLE 16 HOLDING OVER; SURRENDER

35

16.1

Holding Over

35

16.2

Surrender of Premises

35

 

 

 

ARTICLE 17 RIGHTS OF MORTGAGEES

36

17.1

Rights of Mortgagees

36

17.2

Assignment of Rents

36

17.3

Notice to Holder

36

 

 

 

ARTICLE 18 SECURITY DEPOSIT

37

18.1

Letter of Credit

37

 

iii

--------------------------------------------------------------------------------



 

18.2

Security Deposit

38

18.3

Application of Security Deposit

38

 

 

 

ARTICLE 19 DEFAULT; REMEDIES

39

19.1

Tenant’s Default

39

19.2

Landlord’s Remedies

43

19.3

Additional Rent

44

19.4

Remedies Cumulative

44

19.5

Attorneys’ Fees

44

19.6

Waiver

45

19.7

Landlord’s Default

45

19.8

Tenant’s Remedies

45

19.9

Landlord’s Liability

45

 

 

 

ARTICLE 20 MISCELLANEOUS PROVISIONS

46

20.1

Brokerage

46

20.2

Invalidity of Particular Provisions

46

20.3

Provisions Binding, Etc.

46

20.4

Notice

47

20.5

When Lease Becomes Binding; Entire Agreement; Modification

47

20.6

Headings and Interpretation of Sections

47

20.7

Waiver of Trial by Jury

47

20.8

Time Is of the Essence

47

20.9

Multiple Counterparts

48

20.10

Governing Law

48

20.11

OFAC Certification

48

20.12

REIT Provisions

48

 

iv

--------------------------------------------------------------------------------



 

LEASE

 

THIS LEASE is dated as of June 7, 2019 (the “Effective Date”), between the
Landlord and the Tenant named below, and is of space in the Building described
below.

 

ARTICLE 1

BASIC DATA; DEFINITIONS

 

1.1 Basic Data. Each reference in this Lease to any of the following terms shall
be construed to incorporate the data for that term set forth in this Section:

 

Landlord: ND/CR Unicorn LLC, a Delaware limited liability company.

 

Landlord’s Notice Address (pursuant to Section 20.4):

 

c/o National Development

2310 Washington Street

Newton Lower Falls, Massachusetts 02462

Attention: Andrew Gallinaro

 

With a copy to: National Development

2310 Washington Street

Newton Lower Falls, Massachusetts 02462

Attention: Richard P. Schwartz, Esq.

 

Landlord’s Managing Agent: National Development Asset Management of New England
Limited Partnership, or such other person or entity from time to time designated
by Landlord.

 

Tenant: Replimune Group, Inc., a Delaware corporation.

 

Tenant’s Notice Address (pursuant to Section 20.4):

 

Prior to the Term Commencement Date:

 

Replimune Group, Inc.

18 Commerce Way

Woburn, MA 01801

Attention: Steve Gorgol

 

Following the Term Commencement Date:

 

Replimune Group, Inc.

18 Commerce Way

Woburn, MA 01801

Attention: Steve Gorgol

 

Building: The building commonly known and numbered as 500 Unicorn Park Drive,

 

--------------------------------------------------------------------------------



 

Woburn, Massachusetts.

 

Building Rentable Area: Agreed to be 192,000 rentable square feet.

 

Land: The parcel of land upon which the Building is situated.

 

Property: The Land together with the Building and other improvements thereon.

 

Premises: The portion of the third (3rd) floor of the Building shown on the
location plan attached hereto as Exhibit A consisting of 18,712 rentable square
feet, but specifically excluding the exterior portions thereof.

 

Premises Rentable Area: Agreed to be 18,712 rentable square feet.

 

Park: The business park or parks and/or industrial park or parks or properties
of which the Building is a part or with which the Property shares roads,
drainage, utilities or other facilities.

 

Basic Rent: The Basic Rent for the Initial Term is as follows:

 

 

 

ANNUAL BASIC RENT

 

 

 

 

 

 

 

PER PREMISES

 

ANNUAL BASIC

 

MONTHLY

 

RENTAL PERIOD

 

RENTABLE AREA

 

RENT

 

PAYMENT

 

Free Basic Rent Period (as defined below)

 

$

0.00

*

$

0.00

*

$

0.00

*

Lease Year 1

 

$

30.50

 

$

488,000.00

**

$

40,666.67

**

Lease Year 2

 

$

31.00

 

$

580,072.00

 

$

48,339.33

 

Lease Year 3

 

$

31.50

 

$

589,428.00

 

$

49,119.00

 

Lease Year 4

 

$

32.00

 

$

598,784.00

 

$

49,898.67

 

Lease Year 5

 

$

32.50

 

$

608,140.00

 

$

50,678.33

 

Lease Year 6

 

$

33.00

 

$

617,496.00

 

$

51,458.00

 

Lease Year 7

 

$

33.50

 

$

626,852.00

 

$

52,237.67

 

Lease Year 8

 

$

34.00

 

$

636,208.00

 

$

53,017.33

 

Lease Year 9

 

$

34.50

 

$

645,564.00

 

$

53,797.00

 

Lease Year 10

 

$

35.00

 

$

654,920.00

 

$

54,576.67

 

 

2

--------------------------------------------------------------------------------



 

As used above, the “Free Basic Rent Period” shall mean the one (1) calendar
month period commencing on the Term Commencement Date, and “Lease Year 1” shall
consist of the Free Basic Rent Period and the eleven (11) calendar month period
immediately thereafter; provided, that, if the Term Commencement Date is a day
other than the first (1st) day of a calendar month, then the Free Basic Rent
Period shall be the thirty (30) day period beginning on the Term Commencement
Date, and “Lease Year 1” shall consist of the Free Basic Rent Period and the
three hundred thirty-five (335) day period immediately following the Free Basic
Rent Period; provided, further, that, in any such case (a) each “Lease Year”
after Lease Year 1 shall be the next successive three hundred sixty-five (365)
day period after Lease Year 1, and (b) “Lease Year 10” shall include the partial
calendar month in which Lease Year 9 ends and conclude on the Expiration Date.

 

--------------------------------------------------------------------------------

*Notwithstanding anything to the contrary set forth above, Tenant shall (i) only
be entitled to the Free Basic Rent Period so long as no default of Tenant exists
hereunder beyond the expiration of applicable notice and cure periods, and
(ii) pay for its electricity and utilities for the Premises during the Free
Basic Rent Period in accordance with the terms and provisions of this Lease.

 

**Further notwithstanding anything to the contrary set forth above: (A) the
Annual Basic Rent for Lease Year 1 is based on a hypothetical Premises Rentable
Area of 16,000 rentable square feet solely for the purpose of setting forth such
Annual Basic Rent and Monthly Payment during such period only, and not for any
other purposes of this Lease, including, without limitation, the actual Premises
Rentable Area, Tenant’s Proportionate Share or otherwise, all of which shall be
based on a Premises Rentable Area of 18,712 rentable square feet (the “Phased
Basic Rent Period”); and (B) Tenant shall (x) only be entitled to the Phased
Basic Rent Period so long as no default of Tenant exists hereunder beyond the
expiration of applicable notice and cure periods, and (y) pay for its
electricity and utilities for the Premises during the Phased Basic Rent Period
in accordance with the terms and provisions of this Lease.

 

If Tenant exercises the Extension Option as provided in Section 4.2, then the
annual Basic Rent for the Extension Term shall be the “Extension Term Basic
Rent,” which shall equal the Fair Market Rent (as defined below) multiplied by
ninety-five percent (95%); provided, however, that, in no event shall the
Extension Term Basic Rent be less than the Basic Rent rate for the last Lease
Year of the Initial Term. The term “Fair Market Rent” shall mean the annual
Basic Rent for the Extension Term as agreed to between Landlord and Tenant,
negotiating in good faith, no later than thirty (30) days after Tenant’s timely
exercise of the Extension Option; provided, however, that, if: (I) Tenant
exercises the Extension Option more than one (1) year prior to the expiration of
the then current Term, then Landlord and Tenant shall reach agreement,
negotiating in good faith, by that date which is eleven (11) months prior to the
expiration of the then current Term (and Landlord shall not be required to so
negotiate prior to such date); and (II) Landlord and Tenant shall not have
agreed upon such Fair Market Rent by said date as aforesaid (an “Impasse”), then
such Fair Market Rent shall be determined by means of an Appraisers’
Determination as more particularly described in Exhibit G hereto.

 

Additional Rent: All charges and sums which Tenant is obligated to pay to
Landlord pursuant to the provisions of this Lease, other than and in addition to
Basic Rent.

 

3

--------------------------------------------------------------------------------



 

Rent: Basic Rent and Additional Rent.

 

Base Year for Operating Expenses: Calendar year 2020.

 

Base Year for Taxes: Fiscal year 2020.

 

Tenant’s Proportionate Share: Nine and 75/100ths percent (9.75%) (which is based
on the ratio of the agreed upon (a) Premises Rentable Area to (b) Building
Rentable Area).

 

Security Deposit: $450,000.00 in the form of a Letter of Credit (as defined
below), to be held and disposed of as provided in ARTICLE 18, in order to secure
the payment and performance of Tenant’s obligations under this Lease and subject
to potential reduction pursuant to the terms and provisions of ARTICLE 18.

 

Letter of Credit: A letter of credit conforming to the requirements set forth in
Section 18.1(a) in the sum of the Security Deposit, to be held and disposed of
as provided in ARTICLE 18.

 

Term Commencement Date: See Section 4.1.

 

Rent Commencement Date: The first (1st) day following the Free Basic Rent
Period.

 

Expiration Date: The day immediately preceding the ten (10) year anniversary of
the Rent Commencement Date; provided, that, if the Rent Commencement Date is
other than the first (1st) day of a calendar month, then the Expiration Date
shall be the last day of the calendar month in which such anniversary falls;
provided, further, that, such Expiration Date shall be extended if Tenant timely
and validly exercises its Extension Option.

 

Term: Approximately ten (10) years, one (1) month, commencing on the Term
Commencement Date and expiring at 11:59 p.m. on the Expiration Date. The Term
shall include any extension thereof that is expressly provided for by this Lease
and that is effected strictly in accordance with this Lease.

 

Extension Option: Tenant’s right to extend the Term hereof in accordance with
Section 4.2.

 

Extension Term: The extended portion of the Term resulting from Tenant’s
exercise of its Extension Option in accordance with Section 4.2.

 

General Liability Insurance: $3,000,000.00 per occurrence/$5,000,000.00
aggregate (combined single limit) for property damage, bodily injury and death.

 

Permitted Use: Business, professional and general office use.

 

Broker: Newmark Knight Frank, representing Landlord and Tenant.

 

Agents: Officers, directors, members, managers, partners, employees, servants,
agents and representatives.

 

4

--------------------------------------------------------------------------------



 

Force Majeure: Collectively and individually, strikes, lockouts or other labor
troubles, fire or other casualty, accidents, acts of God, governmental
preemption of priorities or other controls in connection with a national or
other public emergency, shortages of fuel, supplies or labor, or any other
cause, whether similar or dissimilar, beyond the reasonable control of the party
required to perform an obligation, excluding financial constraints of such
party.

 

Business Days: All days except Saturdays, Sundays, and other days when federal
or state banks in the state in which the Property is located are not open for
business.

 

Normal Business Hours: 8 a.m. to 6 p.m. on all Business Days.

 

Applicable Law: All laws, rules, regulations, statutes, orders, ordinances,
by-laws, permitting and licensing requirements, as amended from time to time,
including without limitation, the Americans With Disabilities Act of 1990 and
any applicable state and local regulations regarding architectural access or
comparable regulations imposed by any Governmental Authority.

 

Governmental Authority: All governmental or quasi-governmental bodies, agencies,
departments, boards, offices, commissions or authorities possessing or claiming
jurisdiction with regard to the Tenant or the Property.

 

1.2 Enumeration of Exhibits. The following Exhibits are attached hereto, and are
incorporated herein by reference.

 

Exhibit A

 

Plan of Premises

Exhibit B

 

Operating Expenses

Exhibit C

 

Rules and Regulations of Building

Exhibit D

 

Form of Commencement Date Agreement

Exhibit E

 

Form of Notice of Lease

Exhibit F

 

Form of Letter of Credit

Exhibit G

 

Appraiser’s Determination of Fair Market Rent

Exhibit H

 

Satellite Dish

 

ARTICLE 2

PREMISES; APPURTENANT RIGHTS AND RESERVATIONS

 

2.1 Lease of Premises. Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the Premises, to have and to hold, for the Term and upon the terms
and conditions set forth herein.

 

(a)           Exceptions/Exclusions. Excepted and excluded from the Premises and
the Common Facilities (as defined below) are the ceiling, floor, perimeter walls
and exterior windows (except the inner surface of each thereof), and any space
in the Premises used for shafts, stacks, pipes, conduits, fan rooms, ducts,
electric or other utilities, sinks or other Building facilities, but the entry
doors to the Premises are a part thereof, together with related glass and finish
work. Landlord shall have the right to place in the Premises (making reasonable
efforts not to materially interfere with Tenant’s use of the Premises) interior
storm windows, sun control devices, utility lines, cables and wiring, equipment,
stacks, pipes, conduits, ducts and the like.

 

5

--------------------------------------------------------------------------------



 

2.2 Appurtenant Rights and Landlord Reservations.

 

(a)           Appurtenant Rights.

 

Subject to the matters set forth in subsection (i) below, Tenant shall have, as
appurtenant to the Premises, the non-exclusive right to use, and permit its
invitees to use in common with Landlord and others, the following areas of the
Property (collectively, the “Common Facilities”): (i) public or common lobbies,
hallways, stairways, elevators (if any) and common walkways necessary for access
to the Building and the Premises, and if the portion of the Premises on any
floor includes less than the entire floor, any common toilets, any corridors
required for access to the Premises and any elevator lobby of such floor; and
(ii) the access roads, driveways, parking areas (as the same may be designated
or modified by Landlord from time to time), loading areas, pedestrian sidewalks,
landscaped areas, trash enclosures, if any, and other areas or facilities, if
any, which are located in or on the Property and designated by Landlord from
time to time for the non-exclusive use of tenants and other occupants of the
Building. Tenant’s employees and invitees shall be entitled to use sixty-two
(62) of the parking spaces located on the parking area(s) located on the
Property, fifty-three (53) of which parking spaces shall be used in common with
others entitled thereto, on an unreserved, non-exclusive, first-come,
first-served basis, and nine (9) of which parking spaces shall be located in the
parking garage serving the Building in locations reasonably designated by
Landlord from time to time on an exclusive, reserved basis, which exclusive,
reserved parking spaces will be marked “Replimune”. Subject to the terms and
provisions of this Section 2.2(a) and ARTICLE 14 below, Landlord shall not
reduce the parking ratio for the Building (which is (x) 3.3 parking spaces per
1,000 rentable square feet of Premises Rentable Area for unreserved parking
spaces, and (y) 0.5 parking spaces per 1,000 rentable square feet of Premises
Rentable Area for reserved parking spaces) or the number of parking spaces that
Tenant and Tenant’s employees and invitees are entitled to use pursuant to this
Section 2.2(a), after the Term Commencement Date of this Lease. Landlord shall
not be liable to Tenant, and this Lease shall not be affected, if any parking
rights of Tenant hereunder are impaired by Applicable Law. Tenant shall have the
right to install and use a Satellite Dish (as defined below) on the roof of the
Building pursuant to the terms and provisions of Exhibit H attached hereto.

 

(i)            Limitations. Notwithstanding any provision herein to the
contrary, Tenant’s rights under this Lease shall always be subject to
(a) reservations, restrictions, easements and encumbrances of record, as amended
from time to time, (b) such rules and regulations from time to time established
with respect to the Park or by Landlord with respect to the Property pursuant to
Section 6.3(c) (the “Rules and Regulations”), and (c) Landlord’s reservations
set forth in subsection (b) below or elsewhere in this Lease.

 

(b)              Landlord Reservations.

 

Notwithstanding any provision herein to the contrary, Landlord reserves the
right to: (i) grant, modify and terminate easements and other encumbrances so
long as the same do not materially and adversely interfere with the Permitted
Use of the Premises by Tenant, (ii) designate and change from time to time areas
and facilities so to be used, (iii) make additions to the Building,
(iv) demolish portions of the Building and other improvements on the Land
provided such demolition does not materially adversely affect the Premises,
(v) construct other

 

6

--------------------------------------------------------------------------------



 

buildings and improvements at the Property, and (vi) post “For Sale” and “For
Lease” signs on the Property at any time during the Term, and “For Lease” signs
on the exterior door of the Premises during the last twelve (12) months of the
Term; provided, that, in each case, the exercise of any such reserved rights or
the taking of any such actions by Landlord in the exercise of such rights will
not materially adversely change or modify the Premises or materially adversely
interfere with the Permitted Use of the Premises by Tenant for more than a
temporary period.

 

Landlord further reserves the right to enter the Premises at all reasonable
hours for the purpose of inspecting the Premises, doing maintenance, making
repairs and replacements, reading meters or otherwise exercising its rights or
fulfilling its obligations under this Lease, including without limitation, its
rights as set forth in Section 9.1 hereof, and Landlord and Landlord’s Managing
Agent also shall have the right to make access available at all reasonable hours
to prospective or existing mortgagees, purchasers or tenants of any part of the
Property. If Tenant shall not be personally present to open and permit such
entry into the Premises, Landlord or Landlord’s Agents shall nevertheless be
able to gain such entry by contacting a representative of Tenant, whose name,
address and telephone number shall be furnished by Tenant to Landlord within ten
(10) days after the Term Commencement Date, and updated from time to time as
necessary. If an excavation shall be made upon the portion of the Land adjacent
to the Building or shall be authorized to be made, Tenant shall afford to those
parties causing or authorized to cause such excavation, license to enter upon
the Premises for the purpose of doing such work as said parties shall deem
necessary to preserve the Building from injury or damage and to support the same
by proper foundations without any claim for damage or indemnity against
Landlord, or diminution or abatement of Rent. In the exercise of Landlord’s
rights under this Section 2.2, Landlord shall not materially adversely interfere
with the Permitted Use of the Premises by Tenant for more than a temporary
period.

 

2.3 Access/Security. Subject to Force Majeure, the terms and provisions of
ARTICLE 14 and temporary interruptions from time to time due to Landlord’s
performance of its obligations under this Lease, Landlord shall provide, and
Tenant shall have, continuous access to the Premises at all times, subject to
security precautions from time to time in effect (but Landlord shall not be
obligated to provide security for the Building or the Property, or any portion
thereof) and subject always to restrictions based on emergency conditions. If
and to the extent that Tenant desires to provide security for the Premises or
for such persons or their property, Tenant shall be responsible at its own
expense for so doing, after having first consulted with Landlord and after
obtaining Landlord’s consent, which shall not be unreasonably withheld.
Landlord, at Landlord’s expense, shall provide a reasonable number of keys or a
card access or code system so that employees and other designees of Tenant will
have access to the Building on a 24 hour/7 days per week basis.

 

Landlord agrees, upon Tenant’s request and at Tenant’s expense, to promptly
(a) change locks to the Premises, and issue a reasonable number of new keys to
employees and others authorized by Tenant, and (b) delete or deactivate
electronic access cards or codes held or assigned to any employees, former
employees or other persons designated by Tenant in writing, to the Building and
the Premises, and issue a reasonable number of new electronic access cards or
codes to employees and other persons authorized by Tenant.

 

7

--------------------------------------------------------------------------------



 

ARTICLE 3

BASIC RENT

 

3.1 Payment.

 

(a)                                 Tenant agrees to pay the Basic Rent and
Additional Rent to Landlord, or as directed by Landlord, commencing on the Rent
Commencement Date, without offset, abatement (except as provided in
Section 14.3), deduction or demand. Basic Rent shall be payable in advance in
lawful money of the United States in equal monthly installments, on the first
day of each and every calendar month during the Term. All payments of Rent shall
be sent to Landlord at the Landlord’s address provided in the Basic Data section
of this Lease, or at such other place as Landlord may from time to time
designate by written notice. In the event that any installment of Basic Rent or
any payment of Additional Rent is not paid when due, Tenant shall pay to
Landlord, in addition to any charges due under Section 19.2(f), an
administrative fee equal to five percent (5%) of the overdue amount. Landlord
and Tenant agree that all amounts due from Tenant under or with respect to this
Lease, whether labeled Basic Rent, Additional Rent or otherwise, shall be
considered as rental reserved under this Lease for all purposes, including
without limitation, regulations promulgated pursuant to the Bankruptcy Code,
including without limitation, Section 502(b) thereof.

 

(b)                                 Basic Rent for any partial month falling
within the Term shall be pro-rated on a daily basis, and if the first day on
which Tenant must pay Basic Rent shall be other than the first day of a calendar
month, the first payment which Tenant shall make to Landlord shall be equal to a
proportionate part of the monthly installment of Basic Rent for the partial
month from the first day on which Tenant must pay Basic Rent to the last day of
the month in which such day occurs, plus the installment of Basic Rent for the
succeeding calendar month.

 

ARTICLE 4

TERM COMMENCEMENT DATE/EXTENSION TERM

 

4.1 Term Commencement Date. The “Term Commencement Date” shall be the earlier of
the date on which: (a) Landlord delivers the Premises to Tenant with the
Delivery Condition (as defined below) satisfied (the “Delivery Date”); or
(b) Tenant occupies any portion of the Premises for the conduct of its business.
Subject to the foregoing provision, Landlord anticipates that the Delivery Date
shall occur on or before July 1, 2019 (the “Estimated Term Commencement Date”).
Notwithstanding the foregoing or anything to the contrary set forth in this
Lease, but subject to the terms and provisions set forth hereinbelow, Tenant
acknowledges that (i) all or a portion of the Premises are currently occupied by
another tenant, Kaspersky Lab, Inc. (“Kaspersky”), with whom Landlord has
entered into an agreement obligating Kaspersky to vacate and surrender the
Premises to Landlord on or before June 30, 2019, (ii) Landlord shall not be
liable to Tenant for failing to deliver the Premises, or any portion thereof, to
Tenant by any particular date, and (iii) Tenant shall not have the right to
terminate this Lease for Landlord’s failure to timely deliver the Premises, or
any portion thereof, to Tenant by any particular date, but shall accept delivery
of such Premises when delivered by Landlord with the Delivery Condition
satisfied.

 

8

--------------------------------------------------------------------------------



 

Notwithstanding the foregoing, if the Delivery Date has not occurred on or
before the Estimated Term Commencement Date, then this Lease shall not be void
or voidable and neither Landlord nor any of Landlord’s Agents shall be liable to
Tenant for any loss or damage resulting therefrom; provided, that, subject to
any delays caused by casualty and/or condemnation pursuant to ARTICLE 14 below
and/or Force Majeure, in the event that the Delivery Date is delayed beyond:
(A) August 1, 2019 (the “Initial Outside Delivery Date”), then so long as this
Lease is then in full force and effect and no default of Tenant exists hereunder
beyond the expiration of applicable notice and cure periods, Tenant shall,
following the Rent Commencement Date, receive a credit against Basic Rent equal
to one (1) days’ then current Basic Rent for each one (1) day that the Delivery
Date is delayed beyond the Initial Outside Delivery Date; and (B) September 1,
2019, then so long as this Lease is then in full force and effect and no default
of Tenant exists hereunder beyond the expiration of applicable notice and cure
periods, Tenant shall have the right to terminate this Lease upon at least ten
(10) Business Days’ written notice to Landlord (“Tenant’s Termination Notice”)
in which case this Lease shall terminate and be of no further force and effect
without further liability or obligation on the part of either party (except for
any obligations expressly stated herein to survive termination) unless Landlord
causes the Delivery Date to occur prior to the expiration of such ten
(10) Business Day period, in which case such termination and termination right
(and Tenant’s Termination Notice) shall be null and void and of no further force
and effect and this Lease shall continue in full force and effect.

 

Promptly upon the occurrence of the Term Commencement Date, Landlord may, at
Landlord’s option, deliver to Tenant written notice confirming same, but
Landlord’s failure to deliver such notice shall not constitute a default by
Landlord or affect the rights and obligations of the parties hereunder. At
Landlord’s request, Tenant shall execute and deliver to Landlord a Commencement
Date Agreement in the form attached hereto as Exhibit D confirming the Term
Commencement Date, the Rent Commencement Date and the Expiration Date within ten
(10) days of such request.

 

4.2 Extension Option. Tenant shall have the option (the “Extension Option”) to
extend the Term of this Lease for an additional period of five (5) years,
commencing on the day immediately following the originally scheduled Expiration
Date and expiring on the fifth (5th) anniversary of the originally scheduled
Expiration Date, with such Extension Option to be exercised by Tenant delivering
to Landlord written notice thereof not less than twelve (12) months and not more
than fifteen (15) months prior to the originally scheduled Expiration Date.
Tenant’s right to exercise its Extension Option is conditioned upon (a) no
Default of Tenant having occurred on or before the date of exercise or the date
the Extension Term is to commence, (b) this Lease being in full force and
effect, and (c) Replimune Group, Inc. having continuously occupied the entire
Premises from the Term Commencement Date through the date of its exercise of
such Extension Option and through the date on which the Extension Term is to
commence. If Tenant exercises its Extension Option, then the portion of the Term
preceding the originally scheduled Expiration Date shall be referred to as the
“Initial Term” and the portion of the Term from and after the originally
scheduled Expiration Date shall be referred to as the “Extension Term.” The
Extension Term shall be upon all the same terms, covenants and conditions as the
Initial Term, except (i) as to Basic Rent, which shall be the Extension Term
Basic Rent as determined as set forth in Section 1.1, (ii) that Tenant shall
have no further extension rights unless otherwise expressly provided herein or
hereafter agreed to in writing by

 

9

--------------------------------------------------------------------------------



 

Landlord, (iii) Tenant shall be required to provide security as described in
ARTICLE 18, (iv) Tenant shall not be entitled to any period of “free rent” for
the Extension Term, (v) there shall be no landlord contribution for tenant
improvements in connection with such Extension Term, and (vi) Landlord shall be
under no obligation to perform any improvements or related work to the Premises.

 

ARTICLE 5

CONDITION OF PREMISES

 

5.1 Condition of the Premises.

 

(a)                                 Tenant acknowledges that Landlord is
delivering the Premises to Tenant on the Delivery Date, and Tenant is accepting
the Premises on the Delivery Date, in “as-is” condition without representation
or warranty by Landlord, and Landlord shall have no obligation to perform any
work or construction to the Premises, other than Landlord’s obligation to
deliver the Premises to Tenant on the Delivery Date (i) free of all tenants,
occupants and personal property (including, without limitation, free of
Kaspersky’s occupancy), (ii) with the Premises fully demised and in compliance
with Applicable Laws, (iii) with all Building Systems (as defined below) serving
the Premises in good working order, condition and repair (including, without
limitation, the so-called “variable air volume” boxes that are part of the HVAC
(as defined below) system serving the Premises), and (iv) subject to an SNDA (as
defined in Section 17.1 below) which has been executed by Landlord and the
current Holder (as defined in Section 17.1 below) of the Mortgage (as defined in
Section 17.1 below) encumbering the Building and delivered to Tenant (the
satisfaction of clauses (i) through (iv) hereinabove, the “Delivery Condition”).
Tenant acknowledges that it has inspected the Premises and Common Facilities of
the Building and has found the same satisfactory subject to Landlord’s
obligation to satisfy the Delivery Condition. All terms and conditions of this
Lease, other than the obligation to pay Rent (which shall commence on the Rent
Commencement Date), shall be applicable to the Premises from and after the
Effective Date. Notwithstanding the foregoing, from and after the Term
Commencement Date, Tenant shall pay for electricity with respect to the Premises
as set forth in Section 10.2(b) hereof and other building services consumed
and/or requested by Tenant during any such period, including without limitation,
HVAC services for the Premises.

 

(b)                                 Tenant shall cause an initial fit plan for
the layout of the initial tenant improvements that Tenant desires to have
performed in the Premises (collectively, the “Tenant’s Work”) to be prepared at
Tenant’s cost, subject to reimbursement from the Landlord’s Contribution (as
defined below) (the “Fit Plan”). Tenant shall use commercially reasonable
efforts to submit the Fit Plan to Landlord for its approval on or before
June 15, 2019, and Landlord shall approve or disapprove the Fit Plan, in its
reasonable discretion, within ten (10) days after receiving it. At Tenant’s sole
cost and expense, Tenant shall cause the Fit Plan to be revised in a manner
sufficient to remedy Landlord’s objections and/or respond to Landlord’s concerns
and for the revised Fit Plan to be redelivered to Landlord, and Landlord shall
approve or disapprove Tenant’s revised Fit Plan within ten (10) days following
the date of resubmission.

 

(c)                                  After approving Tenant’s Fit Plan, Tenant
shall cause final plans and specifications to be prepared (“Final Plans”) for
the construction of the Tenant’s Work and submit the same to Landlord for
approval by June 30, 2019, which approval shall not be

 

10

--------------------------------------------------------------------------------



 

unreasonably withheld, conditioned or delayed. Within five (5) Business Days
after delivery of the Final Plans to Landlord, Landlord shall either approve the
same or request changes therein. All changes to the Final Plans will be subject
to Landlord’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed. No work shall be conducted by or on behalf of Tenant
until the Final Plans have been fully approved in writing by Landlord. If
Landlord and Tenant shall fail to agree upon the Plans by July 31, 2019, then
Landlord may (but shall not be required to) at any time thereafter terminate
this Lease by giving written notice of such termination to Tenant and thereupon
this Lease shall terminate without further liability or obligation on the part
of either party (except for the obligation of Tenant to pay for all work related
to preparation of plans and any obligations expressly stated herein to survive
termination).

 

The Final Plans shall be stamped by a Massachusetts registered architect and
engineer, such architect and engineer, being subject to Landlord’s prior
reasonable approval, and shall comply with Applicable Law and the requirements
of the Rules and Regulations and shall be in a form satisfactory to appropriate
governmental authorities responsible for issuing permits, approvals and licenses
required for such Tenant’s Work.

 

(d)                                 Tenant’s Work conducted by Tenant shall
constitute Alterations by Tenant, as defined in ARTICLE 7, and shall comply in
all respects with said ARTICLE 7. All of Tenant’s Work shall be performed in a
good and workmanlike manner using new and high quality materials and in
accordance with the provisions of all Applicable Laws and insurance requirements
applicable thereto, all matters of record and the requirements of Landlord and
Landlord’s mortgagee including, without limitation, bond requirements, and
Tenant’s Work shall be performed only by a duly licensed and bonded contractor
approved by Landlord.

 

(e)                                  Landlord shall reimburse Tenant for the
costs incurred by Tenant with respect to the design and performance of the
Tenant’s Work (the “Cost of Tenant’s Work”) up to the aggregate amount of
$654,920.00 (the “Landlord’s Contribution”), subject to the provisions hereof.
To the extent that the Cost of Tenant’s Work exceeds the Landlord’s
Contribution, Tenant shall be entirely responsible for such excess. Landlord’s
Contribution shall be payable by Landlord to Tenant (or, at Landlord’s election,
directly to Tenant’s general contractor or subcontractors) according to
Landlord’s standard construction disbursement procedures upon Substantial
Completion (as defined below) of Tenant’s Work. Prior to any payment of the
Landlord’s Contribution, Tenant shall have completed all of the Tenant’s Work in
accordance with the Final Plans and shall have delivered to Landlord: (A) a
Certificate of Occupancy from the applicable Governmental Authorities permitting
Tenant to legally occupy the Premises for the Permitted Use; (B) a Certificate
of Completion from Tenant’s architect certifying that the Tenant’s Work has been
completed in accordance with the Final Plans and Applicable Laws; (C) lien
waivers from Tenant’s general contractor and all subcontractors for work of
$5,000 or more indicating payment for all services and materials relating to
Tenant’s Work and to the Premises; (D) upon Landlord’s request, an endorsement
to Landlord’s and Landlord’s mortgagee’s title insurance policies, at Landlord’s
election, confirming that there are no outstanding notices of contract,
mechanic’s liens or other matters relating to Tenant’s Work, and that all
required documentation has been filed such that no mechanics liens or related
documents may be filed in connection with Tenant’s Work; (E) receipted invoices
showing the amount of Tenant’s payments for Tenant’s Work; and (F) such other
documents as Landlord may reasonably request. In the event that the foregoing
conditions have been satisfied, Landlord shall give Tenant

 

11

--------------------------------------------------------------------------------



 

prompt written notice of the same whereupon “Substantial Completion” of the
Tenant’s Work will be deemed to have occurred and, so long as Tenant is not then
in default under this Lease beyond the expiration of applicable notice and cure
periods and this Lease is then in full force and effect, Landlord shall disburse
the Landlord’s Contribution for the Cost of Tenant’s Work.

 

So long as this Lease is then in full force and effect and no default of Tenant
exists hereunder beyond the expiration of applicable notice and cure periods,
any portion of the Landlord’s Contribution which has not been applied on or
before the expiration of the first (1st) Lease Year shall, at Tenant’s written
request, be applied by Landlord against the then next due monthly installments
of Basic Rent due under this Lease in an amount not to exceed $187,120.00 in the
aggregate (the “Aggregate Basic Rent Credit”) until such Aggregate Basic Rent
Credit is fully expended, with any excess over such Aggregate Basic Rent Credit
being deemed forfeited by Tenant and Landlord shall have no further obligation
with respect to such excess.

 

(f)                                   In addition to the Landlord’s
Contribution, within thirty (30) days following Landlord’s receipt of paid
invoices therefor, Landlord shall reimburse Tenant for its actual out-of-pocket
moving costs to relocate to the Premises and/or for expenses incurred in
connection with the purchase and/or installation of Tenant’s tel/data wiring for
the Premises up to an amount not to exceed $46,780.00.

 

(g)                                  Provided that (i) the foregoing conditions
in Section 5.1(e) above have been met, (ii) this Lease is then in full force and
effect, and (iii) no default of Tenant exists hereunder beyond the expiration of
applicable notice and cure periods, then notwithstanding anything herein which
may be to the contrary, all costs incurred by Tenant with respect to the design
and performance of the Tenant’s Work up to the aggregate amount of $654,920.00
shall be due and payable to Tenant, regardless of how much or how little of the
Premises are improved, but subject to any portion thereof that is utilized for
the Aggregate Basic Rent Credit.

 

ARTICLE 6

USE OF PREMISES

 

6.1 Permitted Use. Tenant agrees that the Premises shall be used and occupied by
Tenant only for Permitted Use and for no other use without Landlord’s prior
express written consent. Tenant agrees and acknowledges that it has performed
all investigations it has deemed necessary to satisfy itself that the use of the
Premises for the Permitted Use is authorized under Applicable Law, including
without limitation, all zoning laws in effect in the town/city in which the
Property is located, and that Landlord has made no representations or warranties
to Tenant with respect thereto.

 

6.2 Signage. Tenant will not place on the exterior of the Premises (including
both interior and exterior surfaces of doors and interior surfaces of windows)
or on any part of the Building outside the Premises or any portion of the
Premises visible from outside the Premises, any sign, symbol, advertisement or
the like visible to public view outside of the Premises, without Landlord’s
prior written consent in Landlord’s sole discretion. Landlord will not withhold
consent for any signs and lettering to the entry doors to the Premises, provided
that such signs or lettering comply with Applicable Laws and conform to any sign
standards of Landlord and/or the Park, and provided that Tenant has submitted to
Landlord a plan or sketch in

 

12

--------------------------------------------------------------------------------



 

reasonable detail (showing, without limitation, size, color, location, materials
and method of affixation) of the sign to be placed on such entry doors. Landlord
shall provide Tenant with building standard signage for Tenant’s name on all
building directories in the lobby of the Building and at the entrance of the
Premises at Landlord’s sole cost and expense.

 

6.3 Other Requirements. Tenant agrees to conform to the following provisions
during the Term of this Lease:

 

(a)                                 Tenant shall not perform any act or carry on
any practice which may injure the Premises or any other part of the Building or
the Property;

 

(b)                                 Tenant shall, in its use of the Premises,
comply with Applicable Law;

 

(c)                                  Tenant shall abide by the Rules and
Regulations from time to time established by Landlord. In the event that there
shall be a conflict between such Rules and Regulations and the provisions of
this Lease, the provisions of this Lease shall control. The Rules and
Regulations currently in effect are set forth in Exhibit C; and

 

(d)                                 Tenant shall not abandon the Premises.

 

6.4 Extra Hazardous Use. Tenant covenants and agrees that Tenant will not do or
permit anything to be done in or upon the Premises, or bring in anything or keep
anything therein, which shall increase the rate of property or liability
insurance carried by Landlord on the Premises or the Property above the standard
rate applicable to Premises being occupied for the Permitted Use. If the premium
or rates payable with respect to any policy or policies of insurance purchased
by Landlord or Landlord’s Managing Agent with respect to the Property increases
as a result of any act or activity on or use of the Premises during the Term or
payment by the insurer of any claim arising from any act or neglect of Tenant,
or Tenant’s Agents, independent contractors or invitees, Tenant shall pay such
increase, from time to time, within fifteen (15) days after demand therefor by
Landlord, as Additional Rent. Tenant may discontinue the act or activity or use
of the Premises which caused the increased premiums or rates, in which case
Tenant shall not be obligated to make any such payments to Landlord so long as
such increased premiums or rates are actually reduced as a result of such
discontinuance of such act, activity or use.

 

6.5 Hazardous Materials.

 

(a)                                 As used herein each of the following terms
shall have the meaning ascribed thereto:

 

(i)                                     “Hazardous Materials” shall mean each
and every element, compound, chemical, mixture, contaminant, pollutant,
material, waste or other substance which is defined, determined or identified as
hazardous or toxic under any Environmental Law, including, without limitation,
an “oil,” “hazardous waste,” “hazardous substance,” or “chemical substance or
mixture,” as the foregoing terms (in quotations) are defined in Environmental
Laws, as defined below.

 

(ii)                                  “Environmental Law” shall mean any
federal, state and/or local

 

13

--------------------------------------------------------------------------------



 

statute, ordinance, bylaw, code, rule and/or regulation now or hereafter
enacted, pertaining to any aspect of the environment or human health, including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. §9601 et seq., the Resource Conservation and
Recovery Act of 1976, 42 U.S.C. §6901 et seq., the Toxic Substances Control Act,
15 U.S.C. §2061 et seq., the Federal Clean Water Act, 33 U.S.C. §1251, and the
Federal Clean Air Act, 42 U.S.C. §7401 et seq., and all environmental laws of
the state in which the Property is located, including without limitation,
Chapter 21C, Chapter 21D, and Chapter 21E of the General Laws of Massachusetts
and the regulations promulgated by the Massachusetts Department of Environmental
Protection.

 

(iii)                               “Environmental Condition” shall mean any
disposal, release or threat of release of Hazardous Materials on, from or about
the Premises, the Building or the Property or storage of Hazardous Materials on,
from or about the Premises, the Building or the Property.

 

(b)                                 Tenant may use chemicals such as adhesives,
lubricants, ink, solvents and cleaning fluids of the kind and in amounts and in
the manner customarily found and used in business offices in order to conduct
its business at the Premises and to maintain and operate the business machines
located in the Premises. Tenant shall not, without Landlord’s prior written
consent, which Landlord may withhold or condition in Landlord’s sole discretion,
allow, use, store, handle, treat, transport, release or dispose of any other
Hazardous Materials on or about the Premises or the Property except as
aforesaid. Any handling, treatment, transportation, storage, disposal or use of
Hazardous Materials by Tenant in or about the Premises or the Property and
Tenant’s use of the Premises shall comply with all applicable Environmental
Laws. Tenant shall give written notice to Landlord as soon as reasonably
practicable of (i) any communication received by Tenant from any governmental
authority concerning Hazardous Materials which relates to the Premises, the
Building or the Property, and (ii) any Environmental Condition of which Tenant
is aware.

 

(c)                                  Tenant shall indemnify, defend upon demand
with counsel reasonably acceptable to Landlord, and hold Landlord harmless from
and against, any liabilities, losses, claims, damages, interest, penalties,
fines, reasonable Attorneys’ Fees (as defined below), experts’ fees, court
costs, remediation costs, and other expenses which result from the use, storage,
handling, treatment, transportation, release, threat of release or disposal of
Hazardous Materials in or about the Premises or the Property by Tenant or
Tenant’s Agents, independent contractors or invitees either prior to the
Effective Date or during or after the Term of this Lease in violation of any
applicable Environmental Law. As used in this Lease, the term “Attorneys’ Fees”
means attorneys’, paralegals, consulting and witness’ fees and disbursements,
whether for in house counsel or outside counsel (including, without limitation,
for attendance at hearings, depositions, and trials) and related expenses,
including, without limitation, for lodging, meals, and transportation, together
with all such costs and expenses incurred in connection with appellate
proceedings.

 

The provisions of this Section 6.5 shall survive the expiration or earlier
termination of the Term of this Lease, regardless of the cause of such
expiration or termination.

 

14

--------------------------------------------------------------------------------



 

ARTICLE 7

INSTALLATIONS AND ALTERATIONS BY TENANT

 

7.1 General. Tenant shall make no alterations, additions (including, for the
purposes hereof, wall-to-wall carpeting), or improvements, including without
limitation, Tenant’s Exclusive Facilities (as defined below) (collectively,
“Alterations”) in or to the Premises (including without limitation, any
Alterations necessary for Tenant’s initial occupancy of the Premises) without
Landlord’s prior written consent, which consent shall not be unreasonably
withheld or delayed with respect to Alterations that do not affect or involve
the Structure (as defined below) of the Building, the Building’s heating,
ventilating, and air-conditioning (“HVAC”), life safety, electrical, plumbing,
mechanical or utility systems or any other Building systems (collectively, the
“Building Systems”) or any Common Facilities or other area outside of the
Premises. Any Alterations shall be performed and maintained in accordance with
the Rules and Regulations and with plans and specifications meeting the
requirements set forth in the Rules and Regulations and approved in advance by
Landlord. Notwithstanding the foregoing, Landlord’s consent shall not be
required for any Alteration that satisfies all of the following criteria (a
“Permitted Alteration”): (a) such Alteration is not visible from the exterior of
the Premises or the Building; (b) such Alteration will not affect the Building
Systems or the Structure; (c) such Alteration does not require work to be
performed inside the walls or above the ceiling of the Premises; (d) any such
Alterations do not cost more than $50,000.00 in the aggregate during any Lease
Year; and (e) Tenant has provided Landlord with written notice of its intention
to perform such Alteration at least ten (10) days prior to performing the same.
Permitted Alterations shall be subject to all the other provisions of this
ARTICLE 7, to the extent applicable thereto.

 

7.2 Requirements for Alterations. All Alterations shall (i) be performed in a
good and workmanlike manner and in compliance with all Applicable Law, including
the requirement that Tenant obtain any and all permits and approvals required of
the applicable government authorities, (ii) be made at Tenant’s sole cost and
expense, (iii) become part of the Premises and the property of Landlord (unless
at the time of Landlord’s approval of such Alterations, Landlord elects in
writing to require Tenant to remove the same upon Tenant’s surrender of the
Premises), except for Tenant’s Removable Property, as defined in Section 7.3
below, and (iv) be coordinated with any work being performed by Landlord in such
a manner as not to damage the Building or interfere with the construction or
operation of the Building. If any Alterations shall involve the removal of
fixtures, equipment or other property in the Premises which are not Tenant’s
Removable Property, such fixtures, equipment or other property shall be promptly
replaced by Tenant at its expense with new fixtures, equipment or other property
of like utility and of at least equal quality.

 

7.3 Tenant’s Removable Property. All articles of personal property and all
business fixtures, machinery and equipment and furniture owned or installed by
Tenant solely at its expense in the Premises (“Tenant’s Removable Property”)
shall remain the property of Tenant and may be removed by Tenant at any time
prior to the expiration or earlier termination of the Term, provided that
Tenant, at its expense, shall repair any damage to the Property caused by such
removal.

 

7.4 Liability; Mechanics’ Liens. Notice is hereby given, and Landlord and Tenant

 

15

--------------------------------------------------------------------------------



 

hereby agree, that Landlord shall not be liable for any labor or materials (or
the cost therefor) furnished or to be furnished to Tenant upon credit, and that
no mechanic’s or other lien for any such labor or materials shall attach to or
affect the reversion or other estate or interest of Landlord in and to the
Property or any portion thereof. To the maximum extent permitted by law, before
such time as any contractor commences to perform any Alterations, Tenant shall
obtain from such contractor (and any subcontractors), and shall furnish to
Landlord, a written statement acknowledging the provisions set forth in the
immediately preceding sentence and, at Landlord’s request, Tenant shall, before
commencing any Alterations, secure additional assurances satisfactory to
Landlord in its reasonable discretion protecting Landlord against claims arising
out of the furnishing of labor and materials for such Alterations. Tenant agrees
to pay promptly when due the entire cost of any Alterations performed by or on
behalf of Tenant, and not to cause or permit any liens for labor or materials
performed or furnished in connection therewith to attach to all or any part of
the Property and to immediately discharge any such liens which may so attach.
If, notwithstanding the foregoing, any lien is filed against all or any part of
the Property for Alterations claimed to have been done for, or materials claimed
to have been furnished to, Tenant or Tenant’s Agents or independent contractors,
Tenant, at its sole cost and expense, shall cause such lien to be dissolved
within ten (10) Business Days after receipt of notice that such lien has been
filed, by the payment thereof or by the filing of a bond sufficient to
accomplish the foregoing and shall deliver to Landlord evidence thereof within
three (3) days of such dissolution. If Tenant fails to discharge any such lien,
Landlord may, at its option, discharge such lien and treat the cost thereof
(including Attorneys’ Fees incurred in connection therewith) as Additional Rent
payable by Tenant upon demand, it being expressly agreed that such discharge by
Landlord shall not be deemed to waive or release a Default of Tenant in not
discharging such lien. Tenant shall indemnify and hold Landlord harmless from
and against any and all expenses, liens, claims, liabilities and damages based
on or arising, directly or indirectly, by reason of the making of any
Alterations by or on behalf of Tenant, which obligation shall survive the
expiration or earlier termination of this Lease.

 

7.5 Harmonious Labor. In the course of any work being performed by Tenant
(including, without limitation, the “field installation” of any Tenant’s
Removable Property), Tenant will endeavor, but shall not be obligated, to use
labor compatible with that being employed by Landlord for work in the Building
or on the Property or other buildings owned by Landlord or its affiliates (which
term, for purposes hereof, shall include, without limitation, entities which
control or are under common control with or are controlled by Landlord or, if
Landlord is a partnership or limited liability company, by any partner or member
of Landlord) and not to employ or permit the use of any labor or otherwise take
any action which might result in a labor dispute involving personnel providing
services in the Building or on the Property pursuant to arrangements made by
Landlord.

 

7.6 Telecommunications. Tenant shall not alter, modify, add to or disturb any
telecommunications wiring or cabling not exclusively located within the Premises
or elsewhere in the Building without Landlord’s prior written consent. Tenant
has made all investigations which it deems appropriate and has determined that
the telephone riser space, lines, conduit and pathways in the Building core
which Landlord is prepared to make available with respect to the Premises is
adequate to accommodate Tenant’s telecommunications requirements. Landlord shall
have no obligation (and Tenant shall have no right) to increase the capacity of
the existing telecommunications riser and distribution facilities and/or cabling
in the Building. By its

 

16

--------------------------------------------------------------------------------



 

acceptance of possession of the Premises, Tenant shall be deemed to have agreed
that the existing number and type of lines serving the Premises is adequate for
Tenant’s Permitted Use. Tenant shall not alter or increase the number and/or
type of lines presently allocated to Tenant at the intrabuilding distribution
frame (the “IDF”) without the prior written consent of Landlord, in its sole
discretion. Any and all telecommunications equipment and cabling serving Tenant
and the Premises and connecting to or from the IDF shall be located solely in
the Premises, and Tenant shall only be permitted to access the IDF, with the
prior written consent of Landlord, for purposes of confirming interconnection
with the Building’s riser facilities. Only Landlord and/or Landlord’s approved
installers are authorized to install and/or connect additional telecom lines
(including, voice, data, video, cable and other) from the minimum point of entry
for the Building (the “MPOE”) and/or the IDF to the Premises, and such work, if
approved by Landlord, shall be at Tenant’s expense. Tenant shall maintain and
repair all telecommunications cabling and wiring within or exclusively serving
the Premises. Tenant shall be liable to Landlord for any damage to the
telecommunications cabling and wiring in the Building due to the act (negligent
or otherwise) of Tenant or any employee, agent or contractor of Tenant. Tenant
hereby waives any claim against Landlord for any damages if Tenant’s
telecommunications services and/or equipment are in any way interrupted, damaged
or otherwise interfered with, except to the extent caused by the negligence or
willful or criminal misconduct of Landlord or its Agents; provided that in no
event shall any such interruption, damage or interference entitle Tenant to any
consequential damages (including damages for loss of business) or relieve Tenant
of any of its obligations under this Lease. As of the Effective Date, the
following local exchange carriers and competitive alternative telecommunications
service providers (collectively “TSPs”) have access to the Building’s riser
system and infrastructure and provide services to the Building, including fully
distributing fiber throughout the Building: Verizon Enterprise, Verizon FiOS,
Lightower and Comcast Business. To the extent permitted by Applicable Law,
Landlord reserves the right to limit the number of additional TSPs having access
to the Building’s riser system and infrastructure, and Landlord reserves the
right to change TSPs providing services to the Building or any portion thereof.

 

ARTICLE 8

ASSIGNMENT AND SUBLETTING

 

8.1 Prohibition. Tenant covenants and agrees that neither this Lease nor the
estate hereby granted, nor any interest herein or therein, will be assigned
(collaterally, conditionally or otherwise), mortgaged, pledged, encumbered or
otherwise transferred, whether voluntarily, involuntarily, by operation of law
or otherwise, and that neither the Premises nor the Property, nor any part
thereof, will be encumbered in any manner by reason of any act or omission on
the part of Tenant, or be sublet (which term, without limitation, shall include
granting of concessions, licenses, use and occupancy agreements and the like) in
whole or in part, or be offered or advertised for assignment or sublease by
Tenant or any person acting on behalf of Tenant, without in each case, the prior
written consent of Landlord, which, in the case of a proposed assignment or
subletting, shall not be unreasonably withheld, delayed or conditioned. Tenant
further agrees that notwithstanding any assignment or sublet of any or all of
Tenant’s interest in this Lease (irrespective of whether or not Landlord’s
consent is required therefor), Tenant shall remain fully and primarily liable
for the payment and performance of its obligations hereunder, and in the case of
assignment such liability shall be joint and several with such assignee or
assignees from time to time. Any consent by Landlord to a particular assignment,

 

17

--------------------------------------------------------------------------------



 

sublease or occupancy or other act, from time to time, for which Landlord’s
consent is required pursuant to this ARTICLE 8 shall not in any way diminish the
prohibition stated in this Section 8.1 as to any such further assignment,
sublease or occupancy or other act or the continuing liability of the original
named Tenant or of any assignee from time to time. Notwithstanding the
foregoing, it is agreed that Landlord’s consent to any assignment of this Lease
or sublease of any portion of the Premises shall not be considered unreasonably
withheld if the proposed assignee or subtenant: (a) is a governmental entity;
(b) is an occupant of the Building; (c) whether or not an occupant of the
Building, has been in discussions with Landlord regarding the leasing of space
within the Building within the preceding six (6) month period; (d) is
incompatible with the character of occupancy of the Building; (e) is an entity
with which the payment for the sublease or assignment is determined in whole or
in part based upon its net income or profits; or (f) would subject the Premises
to a use which would (i) involve increased personnel or wear upon the Building,
(ii) violate any exclusive right granted to another tenant of the Building,
(iii) require any addition to or modification of the Premises or the Building in
order to comply with building code or other Applicable Laws, (iv) involve or
otherwise require any irregular Alterations or demising of the Premises without
Tenant’s express written agreement to restore and/or remove the same upon the
expiration of the Term, or (v) involve a violation of the Permitted Use clause
of this Lease.

 

Notwithstanding anything in this Lease to the contrary, Tenant may assign this
Lease to a successor to Tenant by merger, consolidation or the purchase of all
or substantially all of Tenant’s assets, or assign this Lease or sublet all or a
portion of the Premises to an Affiliate (as hereinafter defined), without the
prior consent of Landlord; provided, that, all of the following conditions are
satisfied and Landlord provides Tenant with written notice confirming the same
(which Landlord shall be obligated to provide promptly following its
verification that each of such conditions are satisfied) (each, a “Permitted
Transferee,” and any such assignment or sublease with a Permitted Transferee
being a “Permitted Transfer”): (A) no Default of Tenant then exists; (B) Tenant
must give Landlord written notice at least ten (10) Business Days prior to the
consummation of such transaction; and (C) except in the case of a sublease to an
Affiliate, the Credit Requirement (as hereinafter defined) must be satisfied.
Tenant’s notice to Landlord shall include information and documentation
evidencing that the transaction qualifies as a Permitted Transfer hereunder and
that each of the above conditions has been satisfied. If requested by Landlord,
Tenant’s successor shall sign and deliver to Landlord a commercially reasonable
form of assumption agreement or a sublease agreement with Tenant, as the case
may be, and such agreement contains an assumption by such successor of all of
the obligations of Tenant under this Lease with respect to such assignment or
sublease, as the case may be, including without limitation, the obligation to
pay the Rent and other amounts provided for under this Lease in case of an
assignment. “Affiliate” shall mean an entity controlled by, controlling or under
common control with Tenant. The “Credit Requirement” shall be deemed satisfied
if, as of the date immediately preceding the date of the Permitted Transfer, the
entity with which Tenant is to merge or consolidate or to which the Lease is
otherwise to be assigned or the purchaser of all or substantially all of the
assets of Tenant has a tangible net worth (excluding good will and other
intangible assets), as determined in accordance with generally accepted
accounting principles consistently applied based on certified financial
statements for such entity covering the last two (2) fiscal years ending before
the transaction, that is not less than the tangible net worth of Tenant as of
the date of this Lease. In the event that, at any time after a Permitted
Transfer, the Affiliate to which the Permitted Transfer is made ceases to
qualify as an

 

18

--------------------------------------------------------------------------------



 

Affiliate of the original Tenant, such event shall be deemed an assignment that
is subject to the terms and provisions of this ARTICLE 8.

 

8.2 Additional Events Deemed to be Assignment/Sublet. Without limiting the
foregoing, each of the following events shall, for all purposes hereof, be
deemed to be an assignment/sublet of this Lease and shall be subject to the
provisions of this ARTICLE 8: (i) Tenant entering into any agreement which
purports to relieve Tenant from the obligation to pay, or pursuant to which a
third party agrees to pay on Tenant’s behalf or to Tenant, all or any portion of
the Rent under this Lease; (ii) Tenant entering into any agreement pursuant to
which a third party undertakes or is granted by or on behalf of Tenant the right
to assign or attempt to assign this Lease or to sublet or attempt to sublet all
or any portion of the Premises; or (iii) the transfer (by one or more transfers)
of a controlling portion of or interest in (meaning more than fifty percent
(50%)) of the voting rights or stock or partnership or membership interests or
other evidences of equity interests of Tenant; provided, however, that the
transfer of equity interests in Tenant on a nationally recognized public stock
exchange shall not be deemed an assignment within the meaning of this ARTICLE 8.

 

8.3 Provisions Void Upon Assignment/Sublet. Upon any assignment, sublease or
other transfer requiring Landlord’s consent pursuant to this ARTICLE 8, the
following provisions, to the extent contained in this Lease, shall be null and
void: (i) any rights or options of Tenant to expand the Premises or to extend
the duration of the Term; and (ii) any rights or options to lease additional
space in the Building. Notwithstanding any provision herein to the contrary,
Tenant shall not assign, sublet or otherwise transfer any of its interest or
rights hereunder to any other tenant in the Building or any tenant at other
properties owned by Landlord, or affiliates of Landlord, without the prior
written consent of Landlord in its sole discretion.

 

8.4 Provisions Incorporated Into Sublease. Any sublease of all or a portion of
the Premises shall be deemed to include the following provisions
(notwithstanding any provision of the sublease to the contrary) and such
provisions shall be deemed included in any Landlord consent agreement: (i) the
term of the sublease must end no later than one day before the last day of the
Term of this Lease; (ii) no sublease shall be valid, and no sublessee shall take
possession of all or any part of the Premises, until a fully executed
counterpart of such sublease has been delivered to Landlord; (iii) such sublease
is subject and subordinate to this Lease and the provisions hereof; and (iv) in
the event of termination of this Lease for any reason or reentry or repossession
of the Premises by Landlord, Landlord may, in its sole discretion and option,
take over and assume all of the right, title and interest of Tenant, as
sublessor under such sublease, whereupon, from and after notice thereof given by
Landlord to such sublessee, such sublessee shall attorn to Landlord and pay rent
and perform all obligations of such sublessee under such sublease for the full
term of such sublease directly to Landlord, such sublease, from and after such
notice, constituting a direct lease between Landlord and such sublessee;
provided, however, that Landlord shall not (A) be liable for any previous act or
omission of Tenant under such sublease; (B) be subject to any credit, claim,
defense or offset previously accrued in favor of such sublessee against Tenant;
(C) be bound by any previous modification of such sublease made without
Landlord’s prior written consent or by any previous prepayment of more than one
(1) month’s rent; or (D) be required to account for, or be responsible for, any
security deposit not actually delivered to Landlord, and then, only to the
extent not previously applied to amounts due. If a Default of Tenant occurs and
Landlord elects to take over all of the right, title and

 

19

--------------------------------------------------------------------------------



 

interest of Tenant as sublessor under such sublease and to cause such sublessee
to attorn to Landlord, all as provided above, then for the purposes of the
foregoing provisions of this ARTICLE 8 only, by execution of a sublease, each
such subtenant shall be deemed to have agreed that such subtenant and Landlord
shall be in privity of contract with each other.

 

8.5 Collection of Rent. If Tenant assigns its interest under this Lease, or
sublets or allows occupancy of the Premises or any part thereof by any party
other than Tenant, whether or not in violation of the terms and conditions of
this ARTICLE 8, Landlord may, at any time and from time to time, collect rent
and other charges from the assignee, sublessee or occupant, and apply the net
amount collected to the Rent and other charges herein reserved, but no such
assignment, sublease, occupancy, collection or modification of any provisions of
this Lease shall be deemed a waiver of this covenant, or the acceptance of the
assignee, sublessee or occupant as a tenant or a release of Tenant from the
payment and further performance of obligations on the part of Tenant to be
performed hereunder.

 

8.6 Excess Payments. If Tenant assigns its interest under this Lease or sublets
or otherwise permits occupancy of the Premises or any portion thereof, Tenant
shall pay to Landlord, as Additional Rent fifty percent (50%) of all Profits (as
defined below). As used herein, the term “Profits” means the amount, if any, by
which (a) all compensation received by Tenant as a result of such assignment or
sublease, or other occupancy, net of reasonable and market rate expenses
actually incurred by Tenant in connection with such assignment or sublease or
other occupancy, such expenses to include rent concessions, costs and expenses
for tenant improvements, broker’s commissions and reasonable attorney’s fees,
with such reasonable expenses to be amortized without interest over the
remaining Term (or, with respect to fit-up costs, the useful life thereof, if
greater than the remaining Term) (the “Amortized Costs”) and with such Amortized
Costs and such excess payments to be recalculated upon any extension or renewal
of the Term hereof, exceeds (b) in the case of an assignment, the Rent under
this Lease, and in the case of a sublease or other occupancy, the portion of the
Rent allocable to the portion of the Premises subject to such subletting or
other occupancy. Together with Tenant’s notice and/or request for Landlord’s
consent to such assignment or sublet, Tenant shall deliver to Landlord a
schedule of anticipated Profits and a schedule of anticipated Amortized Costs.
All payments due pursuant to this Section 8.6 shall be made on a monthly basis
concurrently with Tenant’s payment of Basic Rent hereunder. Landlord shall have
the right, upon five (5) days prior written notice to Tenant, to audit Tenant’s
books and records with respect to such excess payments. Notwithstanding the
foregoing, the provisions of this Section 8.6 shall impose no obligation on
Landlord to consent to any assignment/subletting/occupancy with respect to this
Lease.

 

8.7 Payment of Landlord’s Costs. Tenant shall reimburse Landlord on demand, as
Additional Rent, for any out-of-pocket costs (including without limitation,
reasonable Attorneys’ Fees and expenses) incurred by Landlord in connection with
each actual or proposed assignment, sublease, occupancy agreement, or other act
described in Section 8.1 or Section 8.2 or other request for approval or
execution of any document whatsoever whether or not consummated, including
without limitation, the costs of making investigations as to the acceptability
of a proposed assignee, sublessee or occupant.

 

8.8 Conditions to Effectiveness of Assignment/Sublet. Any assignment, sublease
or

 

20

--------------------------------------------------------------------------------



 

occupancy agreement shall not be valid or binding on Landlord and no assignee,
sublessee or occupant shall take possession of all or any portion of the
Premises unless and until (i) Tenant, Landlord and the assignee, sublessee, or
occupant have each executed a consent agreement, in form and substance
satisfactory to Landlord (which consent agreement shall provide, among other
things, that said assignee, sublessee or occupant agrees to be independently
bound by and upon all of the covenants, agreements, terms, provisions and
conditions set forth in this Lease on the part of Tenant to be kept and
performed, except in the event of a sublease of only a portion of the Premises,
in which case such obligations shall only apply to the portion being sublet, and
shall otherwise comply with this ARTICLE 8), (ii) Tenant has delivered to
Landlord a fully executed counterpart of such assignment, sublease or occupancy
agreement acceptable to Landlord, together with a final schedule of expected
Profits and a final schedule of expected Amortized Costs, (iii) Tenant has paid
to Landlord any sums required pursuant to Section 8.7 hereof, and (iv) Tenant
has delivered to Landlord evidence (in the form of a certificate of insurance
using Acord 27 or equivalent) of compliance by the assignee/sublessee with the
insurance provisions of this Lease.

 

8.9 Landlord’s Recapture Right. Notwithstanding any provision herein to the
contrary, but subject to the terms and provisions hereinbelow, whether or not
Landlord’s consent is required therefor, Landlord shall have the right to
terminate this Lease (in the event of a proposed assignment) or recapture that
portion of the Premises to be subleased (in the event of a proposed sublease) by
giving written notice of such election within forty-five (45) days after written
notice from Tenant advising Landlord of its desire to enter into an assignment
or sublease with respect to this Lease or requesting Landlord’s consent thereto.
If Landlord exercises its right to terminate this Lease pursuant to this
Section 8.9, then such termination shall be effective as of the date which is
sixty (60) days after the date of Landlord’s election as if such date were the
last day of the Term of this Lease. If Landlord exercises its recapture rights
pursuant to this Section 8.9 in connection with a proposed sublease, this Lease
shall be deemed amended to eliminate, for the remainder of the Term, the
proposed sublease premises from the Premises as of the date which is sixty (60)
days after the date of Landlord’s election to recapture, and thereafter all Rent
shall be appropriately prorated to reflect the reduction of the Premises as of
said date. With respect to any such recapture, Tenant shall pay all costs
reasonably necessary to demise the recaptured space from the remaining Premises
in a manner reasonably acceptable to Landlord. Notwithstanding the foregoing to
the contrary, when, pursuant to the terms and provisions of this Section 8.9,
Landlord shall have the right to terminate this Lease or recapture space, Tenant
shall have the right to request an advisory opinion from Landlord as to whether
a proposed assignee or subtenant (collectively, a “Proposed Subtenant”) will be
acceptable to Landlord, or whether Landlord will exercise its right to terminate
this Lease or recapture the space proposed to be subleased. If Tenant shall
submit to Landlord a request for an advisory opinion under the provisions of
this Section 8.9, Landlord shall respond to Tenant in writing within a
reasonable time as to whether the Proposed Subtenant (a) will be acceptable and
Tenant shall receive Landlord’s consent for such assignment or subletting or
(b) is not acceptable (and the reasons why the Proposed Subtenant is not
acceptable, with reasonable specificity) in consequence of which Landlord
intends to exercise its termination or recapture rights. After receiving
Landlord’s response, Tenant shall have the right (but not the obligation),
exercisable by written notice to Landlord given within ten (10) Business Days
following Tenant’s receipt of such response from Landlord, to decline to go
forward with the proposed assignment or sublet, and in such case(s) Landlord
will have no right to terminate this Lease or recapture the space with

 

21

--------------------------------------------------------------------------------



 

respect to such applicable Proposed Subtenant.

 

ARTICLE 9

MAINTENANCE, REPAIRS AND REPLACEMENTS

 

9.1 Landlord’s Obligations. Except as otherwise provided in this Lease, Landlord
agrees to keep in good order, condition and repair the roof, Structure (as
defined below), the exterior walls of the Building (including exterior window
units and glass and exterior doors and related glass) and all shared Building
Systems. As used herein, “Structure” means the load bearing portions of the
walls, columns, beams, concrete slab, footings and structural beams of the roof,
in each case as necessary to preserve the load bearing capacity thereof.
Landlord also agrees, to the extent practicable, to (a) keep and maintain all
Common Facilities in a good and clean order, condition and repair, (b) keep all
access roads, driveways, pedestrian walkways, and parking areas on the Property
reasonably free of snow and ice and free of accumulation of dirt and rubbish, as
and to the level, extent and scope required by Applicable Laws, and (c) keep and
maintain all landscaped areas on the Property in a neat and orderly condition.
Notwithstanding the foregoing, Landlord shall have no obligation to maintain,
repair or replace (i) Tenant’s Alterations, (ii) Tenant’s Removable Property,
(iii) the Tenant’s Work, (iv) any such equipment or Building Systems located
within the Premises, or located elsewhere on the Property and serving the
Premises exclusively, or (v) any supplemental equipment or Building Systems
installed by Tenant or at Tenant’s request or as a result of Tenant’s
requirements in excess of building standard design criteria (collectively,
“Tenant’s Exclusive Facilities”).

 

Landlord reserves the right, exercisable by itself or its employees, agents or
contractors, at any time and from time to time without the same constituting an
actual or constructive eviction and without incurring any liability to Tenant
therefor or otherwise affecting Tenant’s obligations under this Lease, and,
except in the event of an emergency, upon prior written notice to Tenant, to
make such changes, alterations, additions, improvements, repairs or replacements
in or to the Building (including the Premises) and the fixtures and equipment of
the Building, as well as in or to the street entrances, halls, passages,
elevators, and stairways of the Building, as it may deem necessary or desirable,
and to change the arrangement and/or location of entrances or passageways, doors
and doorways, corridors, elevators, stairs, toilets or other public parts of the
Building; provided, however, that there be no unreasonable obstruction of the
right of access to, or material interference with the use and enjoyment of, the
Premises by Tenant, except temporarily during construction or other work.
Landlord shall perform such activities in a manner which minimizes disruption of
the business operations conducted within the Premises, except that Landlord
shall not be obligated to employ labor at so-called “overtime” or other premium
pay rates. Nothing contained in this ARTICLE 9 shall be deemed to relieve Tenant
of any duty, obligation or liability of Tenant with respect to making or causing
to be made any repair, replacement or improvement or complying with any law,
order or requirement of any Governmental Authority. Neither the Lease, nor any
use by Tenant, shall give Tenant any right or easement or the use of any door or
any passage or any concourse connecting with any other building or to any public
convenience, and the use of such doors, passages, concourses and such other
conveniences may be regulated or discontinued at any time and from time to time
by Landlord without notice to Tenant and without affecting the obligations of
Tenant hereunder and without Landlord incurring any liability to Tenant
therefor.

 

22

--------------------------------------------------------------------------------



 

Landlord shall not be responsible to make any improvements or repairs to the
Building other than as expressly provided in this Section 9.1, unless expressly
provided otherwise in this Lease. Notwithstanding any provision herein to the
contrary, Landlord shall in no event be responsible for (i) the repair of glass
in the Premises, the doors (or related glass and finish work) leading to the
Premises, or (ii) any condition in the Premises, the Building or the Property
caused by any negligent act or omission or willful misconduct of Tenant or any
of Tenant’s Agents, invitees or independent contractors.

 

Landlord shall never be liable for any failure to perform any of its
maintenance, repair or replacement obligations under this Lease unless Tenant
has given written notice to Landlord of the need to perform the same, and
Landlord fails to commence to perform the same within a reasonable time
thereafter not to exceed thirty (30) days after Landlord’s receipt of such
notice; provided, however, that if such failure is of such a nature that
Landlord cannot reasonably remedy the same within such thirty (30) day period,
then Landlord shall have an additional period to remedy same, so long as
Landlord promptly commences (and in any event within such thirty (30) day
period) and prosecutes such remedy to completion with diligence and continuity,
and further provided that, in the event of any emergency resulting from
Landlord’s failure to perform any of its maintenance, repair or replacement
obligations under this Lease, Landlord shall, to the extent reasonably
practicable under the circumstances and subject to Force Majeure and ARTICLE 14
of this Lease, be obligated to act promptly to address the same following
written notice from Tenant, which written notice, in the case of an emergency
only, may be provided by Tenant by email to Landlord’s designated property
manager for the Building from time to time so long as Tenant provides Landlord
with written notice pursuant to the terms and provisions of this Lease
immediately following such email notice to Landlord’s designated property
manager for the Building who, as of the Effective Date, is Greg Gagne at
GGagne@NatDev.com.

 

Subject to Tenant’s obligations pursuant to Section 9.2 below with respect to
the Premises and the Tenant’s Exclusive Facilities, Landlord shall, at
Landlord’s expense, comply with, and cause the Property, the Building and the
Common Facilities generally (but specifically excluding any individual spaces
within the Property and the Building that are leased to tenants, subtenants,
licensees or any other occupants) to comply with, all Applicable Law and the
standards recommended by the local Board of Fire Underwriters applicable to the
Building and the current use thereof, and shall, at Landlord’s expense, timely
obtain all permits, licenses and the like required thereby.

 

9.2 Tenant’s Obligations.

 

(a)           Except to the extent specifically required of Landlord under
Section 9.1, Tenant will keep the Premises (including, without limitation, any
Alterations thereto), the Tenant’s Exclusive Facilities and every part thereof
neat, clean and sanitary, and will keep its trash free of rodents and vermin and
suitably store same at Tenant’s sole cost in the Premises or at other locations
in the Building or on the Property designated by Landlord, and in receptacles
approved by Landlord, from time to time, and will maintain the Premises
(including without limitation, any interior glass, exterior window units and
glass and exterior doors and related glass and Tenant’s Exclusive Facilities) in
good order, condition and repair, excepting only reasonable wear and tear of the
Premises and damage by fire or other casualty or as a consequence of the

 

23

--------------------------------------------------------------------------------



 

exercise of the power of eminent domain; and Tenant shall surrender the Premises
and the Tenant’s Exclusive Facilities (with the exception of Tenant’s Removable
Property) to Landlord, upon the expiration or earlier termination of the Term,
in such condition. Without limitation, Tenant shall, at Tenant’s expense, comply
with, and cause the Premises and the Tenant’s Exclusive Facilities to comply
with, all Applicable Law and the standards recommended by the local Board of
Fire Underwriters applicable to Tenant’s use and occupancy of the Premises, and
shall, at Tenant’s expense, timely obtain all permits, licenses and the like
required thereby. Subject to Section 13.3 regarding waiver of subrogation,
Tenant shall be responsible for the cost of repairs and replacements which may
be made necessary by reason of damage to the Building caused by any negligent
act or omission or willful misconduct of Tenant, or its Agents, invitees or
independent contractors (including any damage by fire or other casualty arising
therefrom).

 

(b)           Intentionally Omitted.

 

(c)           If Tenant is required to repair, replace or maintain any portion
of the Building pursuant to the provisions of this Lease, and Tenant fails to
commence to perform such act within ten (10) days’ after Landlord’s written
notice, or fails to complete such act so commenced within thirty (30) days of
said notice (except that no notice shall be required in the event of an
emergency), Landlord may perform such act (but shall not be required to do so),
and the provisions of Section 19.2(f) (“Remedying Defaults”) shall be applicable
to the costs thereof. Landlord shall not be responsible to Tenant for any loss
or damage whatsoever that may accrue to Tenant’s stock or business or property
by reason of Landlord’s performing such acts.

 

ARTICLE 10

UTILITIES AND OTHER SERVICES

 

10.1        Heating, Ventilation and Air-Conditioning. Landlord shall, during
Normal Business Hours, furnish heating and cooling as normal seasonal changes
may require to provide reasonably comfortable space temperature and ventilation
for occupants of the Premises under normal business operation and an electrical
load not exceeding the building standard of watts per square foot of rentable
area as adjusted by Landlord from time to time. For purposes of this
Section 10.1, a “reasonably comfortable space temperature and ventilation for
occupants of the Premises under normal business operation” shall mean that
Landlord shall be required to maintain a temperature at each work within the
Premises station of 71 degrees Fahrenheit during all seasons regardless of
outside temperature. If Tenant shall require air conditioning, heating or
ventilation outside the hours and days above specified, Landlord may, at its
option furnish such service and Tenant shall pay therefor such charges as may
from time to time be in effect for the Building upon demand as Additional Rent.
In the event Tenant introduces into the Building personnel or equipment which
overloads the capacity of any Building System or in any other way interferes
with the Building System’s ability to perform adequately its proper functions,
supplementary systems may, if and as needed, at Landlord’s option, be provided
by Landlord, and the cost of such supplementary systems shall be payable by
Tenant to Landlord upon demand as Additional Rent.

 

10.2        Utilities.

 

(a)           General. Tenant, and not Landlord, shall be responsible for
arranging

 

24

--------------------------------------------------------------------------------



 

accounts with the providers thereof for the furnishing, and for the cost of, all
telephone and other utility services (other than water and sewer services) to
the Premises. All such services shall be separately metered and Tenant shall pay
all charges therefor directly to the utility provider. Notwithstanding the
foregoing, electrical service for the Premises shall be governed by the
provisions of subsection (b) below.

 

(b)           Electricity. Tenant, and not Landlord, shall be responsible for
arranging accounts with the providers thereof for the furnishing, and for the
cost of, electrical service to the Premises. Such electrical service shall be
separately metered and Tenant shall pay all charges therefor directly to the
utility provider. Tenant agrees that its electrical demand requirements shall
not adversely affect the Building’s electrical system and will not exceed the
maximum from time to time permitted under Applicable Law, and to repair at
Tenant’s sole cost any damage caused to the electrical system caused by Tenant’s
failure to observe this requirement.

 

(c)           Capacity. Tenant warrants and represents to Landlord that its
electrical demand requirement shall not adversely affect the Building’s
electrical system. Tenant’s use of electrical energy in the Premises shall not
at any time exceed the maximum capacity permitted from time to time under
Applicable Law or the capacity of any of the electrical conductors and equipment
in or otherwise serving the Premises and Tenant shall repair any damage caused
by Tenant’s failure to observe such requirements. Any additional feeders or
risers necessary to supply electricity to the Premises in addition to those
originally installed and all other equipment proper and necessary in connection
with such feeders or risers, shall be installed by Tenant at its sole cost and
expense, provided that such additional feeders and risers and other equipment
are permissible under Applicable Law and insurance regulations and the
installation of such feeders or risers will not cause permanent damage or injury
to the Building or cause or create a dangerous condition or unreasonably
interfere with other tenants of the Building. Tenant agrees that it will not
make any material alteration or material addition to the electrical equipment
and/or appliances in the Premises without the prior written consent of Landlord,
which consent shall not be unreasonably withheld.

 

(d)           No Landlord Liability. Landlord shall not be liable in any way to
Tenant for any failure or defect in the supply or character of electrical energy
furnished to the Premises by reason of any requirement, act or omission of the
public or other utility serving the Building with electricity. Landlord shall
not be liable or responsible to Tenant for any loss, damage or expense that
Tenant may sustain or incur if the quantity, character or supply of electrical
energy is changed or is no longer available or suitable for Tenant’s
requirements.

 

(e)           Limitation on Equipment. In order to assure that the capacity of
the electrical system of the Building is not exceeded and to avert possible
damage thereto, Tenant shall not, without Landlord’s prior consent, connect any
fixtures, appliances or equipment to the Building’s electric distribution system
other than personal computers, facsimile transceivers, typewriters, pencil
sharpeners, adding machines, word and data processors, clocks, radios, hand-held
or desk top calculators, dictaphones and other similar small electrical
equipment normally found in business offices and not drawing more than the
building standard, as adjusted by Landlord from time to time.

 

(f)            Electrical Survey. From time to time during the Term, Landlord
shall

 

25

--------------------------------------------------------------------------------



 

have the right: (i) to have an electrical consultant selected by Landlord make a
survey of Tenant’s electric usage, the result of which survey shall be
conclusively binding upon Landlord and Tenant, and (ii) to install a check-meter
at the Premises and confirm the Tenant’s actual electrical usage. In the event
that such survey shows that Tenant has exceeded the limits set forth in
subsection (e) above then, in addition to any other rights Landlord may have
hereunder, Tenant shall, (x) upon demand, reimburse Landlord for the cost of
such survey, (y) immediately cease to exceed such limits, and (z) upon demand,
reimburse Landlord for the costs of any repairs required due to Tenant’s use in
excess of such limits.

 

10.3        Other Services. Landlord shall also provide the following services:

 

(a)           Passenger elevator service via the existing passenger elevator
system in the Building in common with Landlord and others entitled thereto.

 

(b)           Water (at temperatures supplied by the city or town in which the
Property is located) for lavatory purposes and such sewer service as is
available from such city or town. If Tenant uses water for any purpose other
than for ordinary lavatory purposes, Landlord may assess a reasonable charge for
the additional water so used, or install a water meter to measure Tenant’s water
consumption. In the latter event, Tenant shall pay the cost of the meter and the
cost of installation thereof as Additional Rent upon demand and shall keep such
meter and installation equipment in good working order and repair, and Landlord
shall have access to the Premises, from time to time, to reach such meter.
Tenant agrees to pay for water consumed, as shown on such meter, together with
the sewer charge based on such meter charges, as and when bills are rendered,
and in the event Tenant fails timely to make any such payment, Landlord may, at
its option, pay such charges and collect the same from Tenant upon demand as
Additional Rent.

 

(c)           Cleaning and janitorial services to the Premises on all Business
Days, provided the same are kept in order by Tenant, substantially in accordance
with the cleaning standards from time to time in effect for the Building.
Notwithstanding the foregoing, Tenant shall have the right to hire its own
cleaning and janitorial service for the Premises, at Tenant’s sole cost and
expense, upon written notice to Landlord, in which case Landlord shall no longer
be obligated to provide such cleaning and janitorial service to the Premises.

 

(d)           Landlord and Tenant shall reasonably cooperate in developing a
mutually agreeable upgrade and improvement plan to the exterior dumpster and
dumpster area outside the southwest corner of the Building.

 

10.4        Interruption of Service. Landlord reserves the right to curtail,
suspend, interrupt and/or stop the supply and/or flow of water, sewage,
electrical current, cleaning, and other services, and to curtail, suspend,
interrupt and/or stop use of entrances and/or lobbies serving as access to the
Building, or other portions of the Property, without thereby incurring any
liability to Tenant (except as otherwise expressly set forth herein below) when
necessary or advisable, in Landlord’s reasonable judgment, by reason of accident
or emergency, or for repairs, alterations, replacements or improvements
necessary or advisable, in Landlord’s reasonable judgment, or when prevented
from supplying such services or use due to any negligent act or omission or
willful misconduct of Tenant or Tenant’s Agents, invitees or independent
contractors or any person claiming by, through or under Tenant or by Force
Majeure. No diminution or abatement

 

26

--------------------------------------------------------------------------------



 

of Basic Rent or Additional Rent, nor any direct, indirect or consequential
damages shall be claimed by Tenant as a result of, nor shall this Lease or any
of the obligations of Tenant hereunder be affected or reduced by reason of, any
such interruption, curtailment, suspension or stoppage in the furnishing of the
foregoing services or use, irrespective of the cause thereof. Failure or
omission on the part of Landlord to furnish any of the foregoing services or use
as provided in this ARTICLE 9 shall not be construed as an eviction of Tenant,
actual or constructive, nor entitle Tenant to an abatement of Basic Rent or
Additional Rent (except as otherwise expressly set forth hereinbelow), nor
render the Landlord liable in damages, nor release Tenant from prompt
fulfillment of any of its covenants under this Lease. Notwithstanding the
foregoing, subject to Force Majeure and ARTICLE 14 of this Lease, Landlord shall
use commercially reasonable efforts to limit the extent, scope and duration of
any such suspension, interruption or stoppage of service. Further
notwithstanding the foregoing or anything to the contrary contained herein, if
(a) any portion of the Premises is rendered untenantable due to any interruption
of any Essential Services (as hereinafter defined) required to be provided by
Landlord to Tenant pursuant to the terms and provisions of this Lease, in each
case to the extent not caused by Force Majeure, casualty, condemnation or the
negligent act or omission or willful misconduct of Tenant or any of Tenant’s
Agents, and (b) the termination of such untenantable condition is within
Landlord’s reasonable control (the conditions described in clauses (a) and
(b) hereinabove, a “Landlord Interruption”), then Tenant (as Tenant’s sole and
exclusive remedy) shall be entitled to an equitable and proportional abatement
of Basic Rent and Additional Rent with respect to the portion of the Premises
rendered untenantable for each day of such Landlord Interruption commencing on
the first (1st) day following the expiration of the applicable Eligibility
Period (as hereinafter defined) and continuing until such Landlord Interruption
terminates. As used herein, (i) “Essential Services” shall mean access to the
Premises or the Common Facilities, water and sewer service and electricity, but
only to the extent that Landlord has an obligation to provide any of the same to
Tenant under this Lease, and (ii) “Eligibility Period” shall mean five
(5) Business Days following Landlord’s receipt of written notice of such
Landlord Interruption from Tenant.

 

ARTICLE 11

REAL ESTATE TAXES

 

11.1        Definitions.

 

(a)           “Tax Year” shall mean a twelve (12) month period commencing on
July 1 and falling wholly or partially within the Term;

 

(b)           “Taxes” shall mean: (i) all taxes, assessments (special or
otherwise), betterments, levies, fees and all other government levies, exactions
and charges of every kind and nature, general and special, ordinary and
extraordinary, foreseen and unforeseen, which are, at any time prior to or
during the Term, imposed or levied upon or assessed against the Property or any
portion thereof, or against any Basic Rent, Additional Rent or other rent of any
kind or nature payable to Landlord by anyone on account of the ownership,
leasing or operation of the Property and any portion thereof, or which arise on
account of or in respect of the ownership, development, leasing, operation or
use of the Property or any portion thereof; (ii) all gross receipts taxes or
similar taxes imposed or levied upon, assessed against or measured by any Basic
Rent, Additional Rent or other rent of any kind or nature or other sum payable
to Landlord by anyone on account

 

27

--------------------------------------------------------------------------------



 

of the ownership, development, leasing, operation, or use of the Property or any
portion thereof; (iii) all value added, use and similar taxes at any time
levied, assessed or payable on account of the ownership, development, leasing
operation, or use of the Property or any portion thereof; and (iv) reasonable
expenses of any proceeding for abatement of any of the foregoing items included
in Taxes; but the amount of special taxes or special assessments included in
Taxes shall be limited to the amount of the installment (plus any interest,
other than penalty interest, payable thereon) of such special tax or special
assessment required to be paid during the year in respect of which such Taxes
are being determined. There shall be excluded from Taxes all income, estate,
succession, franchise, inheritance and transfer taxes of Landlord; provided,
however, that if at any time during the Term the present system of ad valorem
taxation of real property shall be changed so that a capital levy, franchise,
income, profits, sales, rental, use and occupancy, excise or other tax or charge
shall in whole or in part be substituted for, or added to, such ad valorem tax
and levied against, or be payable by, Landlord with respect to the Property or
any portion thereof, such tax or charge shall be included in the term “Taxes”
for the purposes of this Article.

 

(c)           “Base Taxes” shall mean the actual Taxes assessed for the Base
Year for Taxes.

 

11.2        Payments on Account of Real Estate Taxes.

 

(a)           In the event that Taxes during any Tax Year shall exceed Base
Taxes, Tenant shall pay to Landlord, as Additional Rent, an amount equal to
(i) the excess of Taxes for such Tax Year over Base Taxes, multiplied by
(ii) Tenant’s Proportionate Share, such amount to be apportioned for any portion
of a Tax Year in which the Term Commencement Date falls or the Term expires.

 

(b)           Estimated payments by Tenant for Tenant’s Proportionate Share of
Taxes shall be made on the first day of each and every calendar month during the
Term of this Lease, in the fashion herein provided for the payment of Basic
Rent. Tenant’s monthly estimated payment for Tenant’s Proportionate Share of
Taxes shall be sufficient to provide Landlord with a sum equal to 1/12 of
Tenant’s required payment for Tenant’s Proportionate Share of Taxes for the then
current Tax Year, as reasonably estimated by Landlord from time to time. Once
annually, Landlord shall advise Tenant in writing of the amount of the tax bills
for the prior Tax Year and the computation of Tenant’s required payment for
Tenant’s Proportionate Share of Taxes, and provide Tenant with copies of the
relevant tax bills, which Landlord shall use commercially reasonable efforts to
provide to Tenant within one hundred twenty (120) days following the expiration
of each such Tax Year. If estimated payments for Taxes theretofore made by
Tenant for the Tax Year covered by such bills exceed the required payment for
Tenant’s Proportionate Share of Taxes for such Tax Year, Landlord shall credit
the amount of overpayment against subsequent obligations of Tenant for Tenant’s
Proportionate Share of Taxes (or promptly refund such overpayment if requested
by Tenant, or if the Term of this Lease has ended and Tenant has no further
obligation to Landlord); but if the required payments for Tenant’s Proportionate
Share of Taxes for such Tax Year are greater than estimated payments for
Tenant’s Proportionate Share of Taxes theretofore made for such Tax Year, Tenant
shall pay the difference to Landlord as Additional Rent within thirty (30) days
after being so advised by Landlord in writing, and the obligation to make such
payment for any period within the Term shall survive expiration or earlier
termination of the Term.

 

28

--------------------------------------------------------------------------------



 

11.3        Abatement. If Landlord shall receive any tax refund or reimbursement
of Taxes or sum in lieu thereof (a “Tax Refund”) with respect to any Tax Year
all or any portion of which falls within the Term, then out of any balance
remaining of the Tax Refund, after deducting Landlord’s expenses in obtaining
same, Landlord shall pay to Tenant, provided there does not then exist a Default
of Tenant, an amount equal to such Tax Refund (exclusive of any interest, and
apportioned if such refund is for a Tax Year a portion of which falls outside
the Term) multiplied by Tenant’s Proportionate Share; provided, that in no event
shall Tenant be entitled to receive more than the payments for Tenant’s
Proportionate Share of Taxes made by Tenant for such Tax Year pursuant to
subsection (a) of Section 11.2 or to receive any payments or abatement of Basic
Rent if Taxes for any year are less than Base Taxes or if Base Taxes are abated.
If Landlord shall receive a Tax Refund with respect to the Base Taxes, Landlord
shall advise Tenant of the amount thereof and Tenant shall pay to Landlord as
Additional Rent, within thirty (30) days after being so advised by Landlord, the
difference between the reduced Base Taxes and the amounts previously paid by
Tenant for each applicable prior Tax Year in the Term, and the obligation to
make such payment for any period within the Term shall survive expiration of the
Term.

 

ARTICLE 12

OPERATING EXPENSES

 

12.1        Definitions.

 

(a)           “Operating Year” shall mean each calendar year all or any part of
which falls within the Term;

 

(b)           “Base Operating Expenses” shall mean actual Operating Expenses for
the Base Year for Operating Expenses; provided however, in the event that any
item of Operating Expenses for the Base Year is unusually high due to unusual or
extraordinary circumstances or events (for example, an unusually harsh winter
which might result in higher than normal heating costs and/or snow and ice
removal costs), such item shall be adjusted and reduced to reflect the projected
cost of what such item would have been had such unusual or extraordinary
circumstances or events not arisen, and such adjusted amount shall be used in
determining Operating Expenses for the Base Year; and

 

(c)           “Operating Expenses” shall mean the aggregate costs and expenses
incurred by Landlord with respect to the operation, administration, cleaning,
repair, replacement, maintenance and management of the Property, including
without limitation, as set forth in Exhibit B attached hereto; provided, that,
if during any portion of the Operating Year for which Operating Expenses are
being computed, less than all of the Building was occupied by tenants or
Landlord was not supplying all tenants with the services being supplied under
this Lease, actual Operating Expenses incurred shall be extrapolated reasonably
by Landlord on an item by item basis to the estimated Operating Expenses that
would have been incurred if the Building were fully occupied for such Operating
Year and such services were being supplied to all tenants, and such extrapolated
amount shall, for the purposes hereof, be deemed to be the Operating Expenses
for such Operating Year.

 

29

--------------------------------------------------------------------------------



 

12.2        Tenant’s Payment of Operating Expenses.

 

(a)           In the event that Operating Expenses for any Operating Year shall
exceed Base Operating Expenses, Tenant shall pay to Landlord, as Additional
Rent, an amount equal to (i) such excess Operating Expenses multiplied by
(ii) Tenant’s Proportionate Share attributable to each Operating Year, such
amount to be apportioned for any portion of an Operating Year in which the Term
Commencement Date falls or the Term expires.

 

(b)           Estimated payments by Tenant for Tenant’s Proportionate Share of
Operating Expenses shall be made on the first day of each and every calendar
month during the Term of this Lease, in the fashion herein provided for the
payment of Basic Rent. The monthly amount so to be paid to Landlord shall be
sufficient to provide Landlord by the end of each Operating Year a sum equal to
Tenant’s required payment for Tenant’s Proportionate Share of Operating Expenses
for such Operating Year, as reasonably estimated by Landlord from time to time
during each Operating Year. After the end of each Operating Year, Landlord or
Landlord’s Agent shall submit to Tenant a reasonably detailed statement of
Operating Expenses for the prior Operating Year, and Landlord or Landlord’s
Agent shall certify to the accuracy thereof, which reasonably detailed statement
Landlord shall use commercially reasonable efforts to provide to Tenant within
one hundred fifty (150) days following the expiration of each such Operating
Year. If estimated payments for Tenant’s Proportionate Share of Operating
Expenses theretofore made by Tenant for such Operating Year exceed Tenant’s
required payment for Tenant’s Proportionate Share of Operating Expenses for such
Operating Year according to such statement, Landlord shall credit the amount of
overpayment against subsequent obligations of Tenant with respect to Operating
Expenses (or promptly refund such overpayment if requested by Tenant or if the
Term of this Lease has ended and Tenant has no further obligation to Landlord);
but if the required payments for Tenant’s Proportionate Share of Operating
Expenses for such Operating Year are greater than the estimated payments (if
any) theretofore made by Tenant for Tenant’s Proportionate Share of Operating
Expenses for such Operating Year, Tenant shall pay to Landlord, as Additional
Rent, within thirty (30) days after being so advised by Landlord in writing, the
difference between the estimated and required Operating Expense Payments, and
the obligation to make such payment for any period within the Term shall survive
the expiration or earlier termination of the Term.

 

ARTICLE 13

INDEMNITY AND INSURANCE

 

13.1        Tenant’s Indemnity. Except to the extent arising from the negligence
or willful misconduct of Landlord or Landlord’s Agents, Tenant agrees to
indemnify and save harmless Landlord and Landlord’s Agents from and against all
claims, losses, cost, damages, liabilities or expenses of whatever nature to the
extent arising: (i) from any accident, injury or damage whatsoever to any
person, or to the property of any person, occurring in or about the Premises
(excluding reasonable wear and tear and damage by casualty or condemnation);
(ii) from any accident, injury or damage whatsoever to any person, or to
property of any person, occurring outside of the Premises but on or about the
Property, where such accident, damage or injury results or is claimed to have
resulted from any act or omission on the part of Tenant or Tenant’s Agents,
invitees or independent contractors; (iii) from the use or occupancy of the
Premises or of any business conducted therein, and, in any case, occurring
(A) after the Effective Date until the Expiration Date or earlier termination of
the Term of this Lease, and (B) thereafter so long as Tenant is in occupancy of
all or any part of the Premises; or (iv) from any default or breach by

 

30

--------------------------------------------------------------------------------



 

Tenant or Tenant’s Agents of the terms or covenants of this Lease. This
indemnity and hold harmless agreement shall include indemnity against all
losses, costs, damages, expenses and liabilities incurred in or in connection
with any such claim or any proceeding brought thereon, and the defense thereof,
including, without limitation, reasonable Attorneys’ Fees and costs at both the
trial and appellate levels. The provisions of this Section 13.1 shall survive
the expiration or earlier termination of the Lease, regardless of the cause of
such expiration or earlier termination.

 

13.1.A.   Landlord’s Indemnity. Except to the extent arising from the negligence
or willful misconduct of Tenant or Tenant’s Agents, Landlord agrees to indemnify
and save harmless Tenant and Tenant’s Agents from and against all claims,
losses, cost, damages, liabilities or expenses of whatever nature to the extent
arising: (i) from any accident, injury or damage whatsoever to any person, or to
the property of any person, to the extent such accident, damage or injury
results from any act or omission on the part of Landlord or Landlord’s Agents;
or (ii) from any default or breach by Landlord or Landlord’s Agents of the terms
or covenants of this Lease. This indemnity and hold harmless agreement shall
include indemnity against all losses, costs, damages, expenses and liabilities
incurred in or in connection with any such claim or any proceeding brought
thereon, and the defense thereof, including, without limitation, reasonable
Attorneys’ Fees and costs at both the trial and appellate levels. The provisions
of this Section 13.1.A. shall survive the expiration or earlier termination of
the Lease, regardless of the cause of such expiration or earlier termination.

 

13.2        Tenant’s Insurance.

 

(a)           Commercial General Liability. Tenant agrees to maintain in full
force from the date upon which Tenant first enters the Premises for any reason,
throughout the Term of this Lease, and thereafter so long as Tenant is in
occupancy of all or any part of the Premises, a policy of commercial General
Liability Insurance (using the current Insurance Services Offices (“ISO”) form)
under which the insurer agrees to indemnify, defend with counsel reasonably
satisfactory to Landlord, and hold Landlord, Landlord’s Managing Agent, and
those in privity of estate with Landlord, harmless from and against all cost,
expense and/or liability arising out of or based upon any and all claims,
accidents, injuries and damages set forth in Section 13.1.

 

(b)           Worker’s Compensation/Employer’s Liability Insurance. If the
nature of Tenant’s use of the Premises requires that any or all of its employees
be provided coverage under State Worker’s Compensation Insurance or similar
statutes, Tenant shall keep in force Worker’s Compensation Insurance or similar
statutory coverage containing statutorily prescribed limits and Employer’s
Liability with limits of at least $1,000,000.00 Bodily Injury by Accident for
Each Accident, $1,000,000.00 Bodily Injury by Disease for Each Person and
$1,000,000.00 Bodily Injury by Disease policy limit.

 

(c)           Insureds/Umbrella Policy. With respect to the above-referenced
commercial general liability and property insurance policies:

 

(i)            Insured/Named Insureds. Tenant shall be named as an insured and
Landlord, Landlord’s Managing Agent and such other persons as are in privity of
estate with Landlord as may be set out in a notice to Tenant from time to time,
shall be

 

31

--------------------------------------------------------------------------------



 

named as additional insureds; and

 

(ii)           Umbrella Policy. Tenant may satisfy such insurance requirements
by including the Premises in a so-called “blanket” and/or “umbrella” insurance
policy, provided that the amount of coverage allocated to the Premises shall
fulfill the requirements set forth herein. Tenant’s commercial general liability
insurance policy shall be written on an “occurrence” basis, and shall be in at
least the amounts of the General Liability Insurance specified in Section 1.1 or
such greater amounts as Landlord in its reasonable discretion shall from time to
time request.

 

(d)           Tenant Casualty Insurance. Tenant agrees to maintain in full force
from the date upon which Tenant first enters the Premises for any reason,
throughout the Term of this Lease, and thereafter so long as Tenant is in
occupancy of all or any part of the Premises, property insurance (ISO Causes of
Loss — Special Form) on a “replacement cost” basis with a business income
endorsement and a utility services — time element endorsement, insuring Tenant’s
Removable Property, the Tenant’s Work and any Alterations made by Tenant
pursuant to ARTICLE 7, to the extent that the same have not become the property
of Landlord.

 

(e)           Tenant’s General Insurance Requirements. To the extent
commercially available, each policy required hereunder shall be (i) issued by a
reputable and financially sound, duly licensed and admitted insurance company
qualified to do business in the Commonwealth of Massachusetts for the issuance
of the type of coverage required by each such policy that shall have a minimum
A.M. Best rating of A-/VII and that is otherwise reasonably acceptable to
Landlord, and (ii) non-cancelable and non-amendable with respect to Landlord,
Landlord’s Managing Agent and Landlord’s said designees without thirty (30)
days’ prior written notice to Landlord (a “Cancellation Notice Provision”). In
the event such a Cancellation Notice Provision is not commercially available,
Tenant shall be obligated to provide Landlord with thirty (30) days’ prior
written notice of amendment or cancellation of any policy required hereunder.
With respect to all insurance which Tenant is required to carry hereunder,
Tenant shall, prior to entering the Premises for any reason, deliver to Landlord
a duplicate original policy or a certificate of insurance reasonably
satisfactory to Landlord with respect thereto.

 

(f)            Tenant’s Risk. Tenant agrees to use and occupy the Premises, and
to use such other portions of the Property as Tenant is herein given the right
to use, at Tenant’s own risk. Landlord shall not be liable to Tenant, or
Tenant’s Agents, contractors or invitees for any damage, injury, loss,
compensation, or claim (including, but not limited to, claims for the
interruption of or loss to Tenant’s business) based on, arising out of or
resulting from any cause whatsoever, including, but not limited to, repairs to
any portion of the Premises or the Property, any fire, robbery, theft,
mysterious disappearance and/or any other crime or casualty, the actions of any
other tenants of the Building or of any other person or persons, or any leakage
in any part or portion of the Premises or the Building, or from water, rain or
snow that may leak into, or flow from any part of the Premises or the Building,
or from drains, pipes or plumbing fixtures in the Building, except for personal
injury or property damage to Tenant, Tenant’s Agents, invitees and/or
independent contractors when due to the negligence or willful misconduct of
Landlord or Landlord’s Agents. Any goods, property or personal effects stored or
placed in or about the Premises shall be at the sole risk of Tenant, and neither
Landlord nor Landlord’s insurers shall in any manner be held responsible
therefor, except to the extent of any loss or damage arising from

 

32

--------------------------------------------------------------------------------



 

the negligence or willful misconduct of Landlord or Landlord’s Agents. In no
event shall Landlord be liable to Tenant for any indirect or consequential
damages resulting from Landlord’s acts or omissions.

 

13.3        Waiver of Subrogation. The parties hereto shall each procure an
appropriate clause in, or endorsement to, any property insurance policy on the
Premises or any personal property, fixtures or equipment located thereon or
therein, pursuant to which the insurer waives subrogation or consents to a
waiver of right of recovery in favor of either party and its respective Agents.
Having obtained such clauses and/or endorsements, each party hereby agrees that
it will not make any claim against or seek to recover from the other or its
Agents for any loss or damage to its property or the property of others
resulting from fire or other perils covered by such property insurance.

 

ARTICLE 14

FIRE, EMINENT DOMAIN, ETC.

 

14.1        Landlord’s Right of Termination. If (a) the Premises or the Building
are substantially damaged by fire or casualty (the term “substantially damaged”
meaning damage of such a character that the same cannot, in the ordinary course,
reasonably be expected to be repaired within sixty (60) days from the time that
repair work would commence), or (b) the Premises or Building are damaged and all
or a portion of such damage is uninsured, or (c) part of the Building or the
Property is taken by any exercise of the right of eminent domain, then Landlord
shall have the right to terminate this Lease (even if Landlord’s entire interest
in the Premises may have been divested) by giving notice to Tenant of Landlord’s
election so to do within ninety (90) days after the occurrence of such casualty
or the effective date of such taking, whereupon this Lease shall terminate on
the earlier of (i) thirty (30) days after the date of such notice or (ii) the
effective date of such taking with the same force and effect as if such date
were the date originally established as the expiration date hereof.

 

14.2        Restoration; Tenant’s Right of Termination. If (a) the Premises or
the Building are damaged by fire or other casualty, or (b) all or part of the
Building is taken by right of eminent domain, and this Lease is not terminated
pursuant to Section 14.1, then Landlord shall thereafter use reasonable efforts
(to the extent practicable in Landlord’s reasonable determination in light of
the nature of any taking or the election by Landlord’s lender to apply all or a
portion of any resulting insurance proceeds to the repayment of Landlord’s loan)
to restore the Building and the Premises (excluding the Tenant’s Exclusive
Facilities and any Alterations) to proper condition for Tenant’s use and
occupation, provided that Landlord’s obligation shall be limited to the amount
of insurance and eminent domain proceeds available therefor. If, for any reason,
such restoration shall not be substantially completed within two hundred ten
(210) days after the expiration of the ninety (90) day period referred to in
Section 14.1 (which two hundred ten (210) day period may be extended for such
periods of time as Landlord is prevented from proceeding with or completing such
restoration due to Force Majeure, but in no event for more than an additional
sixty (60) days, then Tenant shall have the right to terminate this Lease by
giving notice to Landlord thereof within thirty (30) days after the expiration
of such period as so extended, provided that such restoration is not completed
within such period. This Lease shall cease and come to an end without further
liability or obligation on the part of either party (except with respect to
obligations which are expressly stated herein to survive a termination) thirty
(30)

 

33

--------------------------------------------------------------------------------



 

days after such giving of notice by Tenant unless, within such thirty (30) day
period, Landlord substantially completes such restoration, subject to the
completion of minor “punch list” items, the completion of which will not
materially interfere with Tenant’s business operations. Such right of
termination shall be Tenant’s sole and exclusive remedy at law or in equity for
Landlord’s failure so to complete such restoration, and time shall be of the
essence with respect thereto.

 

14.3        Abatement of Rent. If the Premises or the Building are damaged by
fire or other casualty, Basic Rent and Additional Rent payable by Tenant shall
abate proportionately for the period during which, by reason of such damage,
Tenant’s use of the Premises is prevented, having regard for the extent to which
Tenant may be required to discontinue Tenant’s use of all or an undamaged
portion of the Premises due to such damage, but such abatement or reduction
shall end if and when either (a) Landlord shall have substantially completed
sufficient restoration that Tenant is able to use the Premises and the Premises
are in substantially the condition it was in prior to such damage (excluding any
Tenant’s Exclusive Facilities and Alterations made by Tenant pursuant to
ARTICLE 7 and Tenant’s Removable Property), or (b) Tenant shall have commenced
occupancy and use of the Building. If the Premises shall be affected by any
exercise of the power of eminent domain, Basic Rent and Operating Expenses
payable by Tenant shall be justly and equitably abated and reduced according to
the nature and extent of the loss of use of the Premises suffered by Tenant. In
no event shall Landlord have any liability for damages to Tenant for
inconvenience, annoyance, or interruption of business arising from any fire or
other casualty or eminent domain.

 

14.4        Condemnation Award. Landlord shall have and hereby reserves and
excepts, and Tenant hereby grants and assigns to Landlord, all rights to recover
for damages to the Property and the leasehold interest hereby created, and to
compensation accrued or hereafter to accrue by reason of any taking, by exercise
of the right of eminent domain, and by way of confirming the foregoing, Tenant
hereby grants and assigns, and covenants with Landlord to grant and assign to
Landlord, all rights to such damages or compensation, and covenants to deliver
such further assignments and assurances thereof as Landlord may from time to
time request, and Tenant hereby irrevocably appoints Landlord its
attorney-in-fact to execute and deliver in Tenant’s name all such assignments
and assurances. Nothing contained herein shall be construed to prevent Tenant
from prosecuting in a separate condemnation proceeding a claim for the value of
any of Tenant’s Removable Property installed in the Premises by Tenant at
Tenant’s expense and for relocation expenses, provided that such action shall
not affect the amount of compensation otherwise recoverable by Landlord from the
taking authority.

 

ARTICLE 15

ADDITIONAL COVENANTS

 

15.1        Tenant.

 

(a)           Estoppel Certificate. Tenant shall, at any time and from time to
time, upon not less than ten (10) days prior written notice by Landlord,
execute, acknowledge and deliver to Landlord an estoppel certificate containing
such statements of fact with respect to this Lease as Landlord reasonably
requests and as are customary for inclusion in tenant estoppel certificates.

 

34

--------------------------------------------------------------------------------



 

(b)              Financial Statements. Unless Tenant is a publicly traded entity
and such financial statements are available publicly, Tenant shall, without
charge therefor, at any time (but not more than once annually unless a Default
of Tenant exists and is continuing uncured beyond the expiration of any
applicable grace or notice and cure period or the same are requested in
connection with a sale, financing, refinancing or recapitalization of the
Building), within ten (10) days following a request by Landlord, deliver to
Landlord, or to any other party designated by Landlord, a true and accurate copy
of Tenant’s most recent financial statements.

 

15.2        Landlord.

 

(a)           Covenant of Quiet Enjoyment. Subject to the terms and conditions
of this Lease, on payment of the Rent and observing, keeping and performing all
of the other terms and conditions of this Lease on Tenant’s part to be observed,
kept and performed, Tenant shall lawfully, peaceably and quietly enjoy the
Premises during the Term hereof, without hindrance or ejection by Landlord or
any persons lawfully claiming under Landlord to have title to the Premises
superior to Tenant. The foregoing covenant of quiet enjoyment is in lieu of any
other covenant, express or implied.

 

15.3        Intentionally Omitted.

 

ARTICLE 16

HOLDING OVER; SURRENDER

 

16.1        Holding Over. Any holding over by Tenant after the expiration of the
Term of this Lease shall be treated as a daily tenancy at sufferance at a rent
equal to one and one-half times the Basic Rent in effect immediately prior to
such expiration plus one and one-half times the Additional Rent herein provided
(prorated on a daily basis). Tenant shall also pay to Landlord all damages,
direct and/or indirect, sustained by reason of any such holding over. In all
other respects, such holding over shall be on the terms and conditions set forth
in this Lease as far as applicable.

 

16.2        Surrender of Premises. Upon the expiration or earlier termination of
the Term, Tenant shall peaceably quit and surrender to Landlord the Premises in
the condition in which the same are required to be kept pursuant to Section 9.2,
together with all Alterations (except as hereinafter provided), excepting only
ordinary wear and use and damage by fire or other casualty for which, under
other provisions of this Lease, Tenant has no responsibility to repair or
restore. Upon such expiration or earlier termination of the Term, Tenant shall
remove from the Premises (i) all of Tenant’s Removable Property, (ii) to the
extent specified by Landlord at the time of their installation, all Alterations
and all partitions wholly within the Premises unless installed initially by
Landlord in preparing the Premises for Tenant’s occupancy, and shall repair any
damages to the Premises or the Building caused by such removal, and (iii) all
telecommunications lines and cabling installed by Tenant within the Premises or
elsewhere in the Building to the extent exclusively serving the Premises. Any
Tenant’s Removable Property which shall remain in the Building or on the
Premises after the expiration or earlier termination of the Term shall be deemed
conclusively to have been abandoned, and either may be retained by Landlord as
its property or may be disposed of in such manner as Landlord may see fit, at
Tenant’s sole cost and expense.

 

35

--------------------------------------------------------------------------------



 

ARTICLE 17

RIGHTS OF MORTGAGEES

 

17.1        Rights of Mortgagees. This Lease shall be subject and subordinate to
all ground leases and/or underlying leases and to all matters currently of
record, including without limitation, deeds, easements and land disposition
agreements, and the lien and terms of any mortgage, deed of trust or ground
lease or similar encumbrance (collectively, with any renewals, modifications,
consolidations, replacements and extensions thereof, a “Mortgage,” and the
holder thereof from time to time the “Holder”) from time to time encumbering the
Premises and to each advance made thereunder, whether executed and delivered
prior to or subsequent to the date of this Lease, unless the Holder shall elect
otherwise. In the event that any Mortgage is executed and delivered subsequent
to the Effective Date, this Lease shall not be subject and subordinate to such
Mortgage unless and until Landlord shall have delivered to Tenant a commercially
reasonable subordination, non-disturbance agreement executed by the Holder (and
the Tenant) in proper form for recording, and on such Holder’s standard form
with such commercially reasonable changes thereto as may be agreed to by Tenant
and such Holder (an “SNDA”). If this Lease is subordinate to any Mortgage and
the Holder or any other party shall succeed to the interest of Landlord (such
Holder or other party, a “Successor”), at the election of the Holder or
Successor, Tenant shall attorn to the Holder or Successor and this Lease shall
continue in full force and effect between the Holder or Successor and Tenant;
provided, that, if Tenant and such Successor have executed and delivered an
SNDA, then the terms and provisions of such SNDA shall govern such attornment
and subordination. Tenant agrees to execute such instruments of subordination or
attornment in confirmation of the foregoing agreement as the Holder or Successor
reasonably may request, provided that the Holder or Successor have executed and
delivered to Tenant an SNDA, and Tenant hereby appoints the Holder or Successor
as Tenant’s attorney-in-fact to execute such subordination or attornment
agreement upon default of Tenant in complying with the Holder’s or Successor’s
request.

 

Notwithstanding the foregoing, Landlord shall obtain and deliver to Tenant an
SNDA from the current Holder of the Mortgage encumbering the Building prior to
the Delivery Date.

 

17.2        Assignment of Rents. With reference to any assignment by Landlord of
Landlord’s interest in this Lease, or the rents payable hereunder, conditional
in nature or otherwise, which assignment is made to the Holder of a Mortgage on
property which includes the Premises, Tenant agrees that the execution thereof
by Landlord, and the acceptance thereof by the Holder of such Mortgage shall
never be treated as an assumption by such Holder of any of the obligations of
Landlord hereunder unless such Holder shall, by notice sent to Tenant,
specifically otherwise elect and, except as aforesaid, such Holder shall be
treated as having assumed Landlord’s obligations hereunder only upon foreclosure
of such Holder’s Mortgage and the taking of possession of the Premises.

 

17.3        Notice to Holder. After Tenant shall have received written notice
from Landlord identifying the Holder of a Mortgage which includes the Premises,
no notice from Tenant to Landlord alleging any default by Landlord shall be
effective unless and until a copy of the same is given to such Holder (provided
Tenant shall have been furnished with the name and address of such Holder), and
the curing of any of Landlord’s defaults by such Holder shall be treated as
performance by Landlord.

 

36

--------------------------------------------------------------------------------



 

ARTICLE 18

SECURITY DEPOSIT

 

18.1        Letter of Credit. Concurrently with the execution hereof, Tenant
agrees that is shall deliver to Landlord a Letter of Credit in accordance with
the provisions of this Section 18.1.

 

(a)              Letter of Credit Requirements. As used herein the term “Letter
of Credit” means an unconditional irrevocable standby commercial letter of
credit that is: (i) in the amount of the Security Deposit set forth in
Section 1.1, (ii) issued by a reputable domestic commercial bank or other
financial institution, the long-term debt of which is rated at least A or the
equivalent thereby Standard & Poors Ratings Group, or A or the equivalent
thereof by Moody’s Investors Services, Inc., and having capital and surplus in
excess of Five Hundred Million and 00/100 Dollars ($500,000,000.00),
(iii) either (1) binding for the period through sixty (60) days after the
expiration of the Term hereof, as the same may be extended, or (2) binding for
one (1) year and automatically renewed annually unless the issuer of such Letter
of Credit provides to Landlord a written notice of non-renewal at least thirty
(30) days prior to the expiration of such one-year period, and
(iv) substantially in the form attached hereto as Exhibit F. The amount of the
Letter of Credit shall be reduced by an amount corresponding to the reduction in
the Security Deposit as provided below in this ARTICLE 18, as and when the
Security Deposit amount is reduced, or Tenant shall cause a replacement Letter
of Credit for the reduced amount to be issued.

 

(b)              Substitute Letter of Credit. In the event that (i) any issuer
of a Letter of Credit gives notice to Landlord of the expiration or non-renewal
of such Letter of Credit, or (ii) evidence of the renewal of any Letter of
Credit is not delivered to Landlord at least thirty (30) days prior to the
scheduled expiration of said Letter of Credit (the first date on which either of
such events occurs being referred to as, the “Deadline”), Tenant shall, within
ten (10) days of the Deadline, deliver to Landlord a substitute Letter of
Credit, satisfying the requirements set forth above. If Tenant fails to
substitute a new Letter of Credit by such date, Landlord shall have the right,
without notice or demand, to draw on the Letter of Credit currently in its
possession and hold and apply the cash proceeds thereof as the Security Deposit
as set forth in this Lease. In addition, if the credit rating, as determined by
any commercially recognized rating agency, of the issuer of the Letter of Credit
falls from the level of its credit rating on the date of this Lease, Landlord
shall have the right to require Tenant to provide a substitute Letter of Credit
from an issuer with a credit rating equal to the credit rating of such original
issuer on the date of this Lease. If Tenant fails to deliver to Landlord a
substitute Letter of Credit, satisfying the requirements set forth above,
Landlord shall have the right, without notice or demand, to draw on the Letter
of Credit currently in its possession and hold and apply the cash proceeds
thereof as the Security Deposit as set forth in this Lease.

 

(c)              Drawing Upon Letter of Credit. From and after the occurrence of
any Default of Tenant hereunder, Landlord may draw in full, or in part from time
to time, upon the Letter of Credit and immediately apply all or a portion of the
cash proceeds thereof to remedy said Default of Tenant, and any cash proceeds
not so immediately applied shall be held by Landlord and shall constitute a
Security Deposit hereunder, and Tenant hereby grants to Landlord a first
priority security interest therein.

 

37

--------------------------------------------------------------------------------



 

In the event a petition is filed by the Tenant seeking an adjudication of itself
as bankrupt or insolvent under any bankruptcy law or similar law or if any
petition shall be filed or action taken to declare Tenant a bankrupt or to
delay, reduce or modify Tenant’s debts or obligations or to reorganize or modify
Tenant’s capital structure or indebtedness or to appoint a trustee, receiver or
liquidator of Tenant or if an involuntary petition in bankruptcy is filed
against Tenant, Landlord may draw against the Letter of Credit for any amount up
to the full amount thereof paid by Tenant to Landlord within the applicable
preference period on account of its obligations under this Lease. The amount so
drawn shall be held by Landlord in a segregated account until expiration of the
preference period. If a preference claim is brought against Landlord requiring
Landlord to repay to the debtor’s estate the amount of any payments made by
Tenant to Landlord as a preference, Landlord may reimburse itself out of the
funds drawn under the Letter of Credit and so held the amount of the preference
payments that Landlord is required to pay back to the debtor’s estate, together
with reasonable attorneys’ fees and disbursements incurred by Landlord in
connection with any claim by the debtor’s estate for such payment. Any amounts
drawn down in accordance with this subparagraph that are unexpended after
expiration of the preference period shall be paid over to Tenant, or its estate,
as applicable.

 

18.2        Security Deposit. Any Security Deposit which Landlord may, from time
to time, receive pursuant to this Lease shall secure the full and prompt payment
and performance of Tenant’s obligations under this Lease.

 

18.3        Application of Security Deposit. Any Security Deposit shall be held
and applied by the Landlord as set forth in this Lease. Landlord shall hold any
Security Deposit (or so much thereof as has not been applied by Landlord
pursuant hereto) until that date which is sixty (60) days following the
expiration or earlier termination of the Term as security for the payment and
performance of all of Tenant’s obligations hereunder. Landlord shall have the
right from time to time, without prejudice to any other remedy Landlord may
have, to apply such Security Deposit, or any part thereof, to Landlord’s damages
arising from, or to cure, any Default of Tenant. If Landlord shall so apply any
or all of such Security Deposit, Tenant shall immediately upon demand deposit
with Landlord the amount so applied to restore the Security Deposit to the full
original amount of the Letter of Credit. Landlord shall return the Security
Deposit, or so much thereof as shall not have theretofore been applied in
accordance with the terms of this Section, to Tenant on or before that date
which is sixty (60) days following the expiration or earlier termination of the
Term of this Lease and surrender of possession of the Premises by Tenant to
Landlord at such time, provided that there is then existing no Default of Tenant
(nor any circumstance which, with the passage of time or the giving of notice,
or both, would constitute a Default of Tenant). Landlord shall have no
obligation to pay interest on the Security Deposit and may commingle the same
with Landlord’s other funds. If Landlord assigns Landlord’s interest under this
Lease, the Security Deposit, or any part thereof not previously applied, may be
turned over by Landlord to Landlord’s assignee, and, if so turned over, Tenant
agrees to look solely to such assignee for proper application of the Security
Deposit in accordance with the terms of this Lease.

 

Notwithstanding any provision herein to the contrary, following the one (1) year
anniversary of the Rent Commencement Date and no more often than once during any
twelve (12) consecutive month period thereafter (each, a “Security Deposit
Year”), so long as: (a) there has been no Default of Tenant hereunder; (b) this
Lease is then in full force and effect; and

 

38

--------------------------------------------------------------------------------



 

(c) Tenant’s financial statements certified by Tenant’s Principal Financial
Officer pursuant to a so-called “Section 302 Principal Financial Officer
Certification Letter” (“Qualified Financial Statements”) evidence that the
Security Deposit Reduction Condition (as defined below) for such applicable
Security Deposit Year has been satisfied, then the Security Deposit shall
promptly be reduced by an amount equal to $100,000.00 and Tenant may thereafter
deliver to Landlord a substitute Letter of Credit, conforming to the
requirements hereof, in the sum of such reduced amount, whereupon Landlord shall
surrender to Tenant the Letter of Credit being so replaced; provided, however,
that (i) in no event shall the Security Deposit hereunder ever be less than
$200,000.00, and (ii) upon the occurrence of any Default of Tenant hereunder
prior to any such reduction, Tenant shall not be entitled to any reduction in
the amount of the Security Deposit below its then current level. Upon Landlord’s
receipt of a substitute Letter of Credit in compliance with this ARTICLE 18,
Landlord agrees not to draw upon the Letter of Credit being so replaced unless a
Default of Tenant occurs hereunder.

 

As used herein, the term “Security Deposit Reduction Condition” means that
Tenant has delivered to Landlord Qualified Financial Statements evidencing that
Tenant is then holding the greater of (i) $50,000,000.00 in unencumbered,
unrestricted, cash, or (ii) an amount that equals no less than the amount
required by Tenant to pay its then current total annual operating costs as shown
on such Qualified Financial Statements.

 

The Holder of a Mortgage shall not be responsible to Tenant for the return or
application of any such Letter of Credit and/or Security Deposit, whether or not
it succeeds to the position of Landlord hereunder, unless such Letter of Credit
and/or Security Deposit shall have been transferred by Landlord to such Holder.

 

ARTICLE 19

DEFAULT; REMEDIES

 

19.1        Tenant’s Default.

 

(a)           If at any time subsequent to the date of this Lease any one or
more of the following events (each a “Default of Tenant”) shall happen:

 

(i)            Tenant shall fail to pay the Basic Rent or Additional Rent
hereunder when due and such failure shall continue for five (5) days after
written notice to Tenant from Landlord; or

 

(ii)           Tenant shall fail to timely bond off or discharge a lien in
accordance with Section 7.4 herein; or

 

(iii)          Tenant shall fail to timely deliver an estoppel certificate in
accordance with Section 15.1(a) herein; or

 

(iv)          Any insurance required to be maintained by Tenant pursuant to this
Lease shall be canceled or terminated or shall expire or be reduced or
materially changed (or any failure of Tenant to provide notice of amendment or
cancellation in accordance with Section 13.2(e) herein); or

 

39

--------------------------------------------------------------------------------



 

(v)           Tenant shall neglect or fail to perform or observe any other
covenant herein contained on Tenant’s part to be performed or observed and
Tenant shall fail to remedy the same within thirty (30) days after written
notice to Tenant specifying such neglect or failure; provided, however that if
such failure is of such a nature that Tenant cannot reasonably remedy the same
within such thirty (30) day period, then Tenant shall have an additional period,
not to exceed ninety (90) days after the notice described in this subsection
(v), to remedy same, so long as Tenant promptly commences (and in any event
within such thirty (30) day period) and prosecutes such remedy to completion
with diligence and continuity; or

 

(vi)          Tenant’s leasehold interest in the Premises shall be taken on
execution or by other process of law directed against Tenant; or

 

(vii)         Tenant shall make an assignment for the benefit of creditors or
shall be adjudicated insolvent, or shall file any petition or answer seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief for itself under any present or future Federal, State or other
statute, law or regulation for the relief of debtors (other than the Bankruptcy
Code, as hereinafter defined), or shall seek or consent to or acquiesce in the
appointment of any trustee, receiver or liquidator of Tenant or of all or any
substantial part of its properties, or shall admit in writing its inability to
pay its debts generally as they become due; or

 

(viii)        An Event of Bankruptcy (as hereinafter defined) shall occur with
respect to Tenant; or

 

(ix)          A petition shall be filed against Tenant under any law (other than
the Bankruptcy Code) seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution, or similar relief under any present or
future Federal State or other statute, law or regulation and shall remain
undismissed or unstayed for an aggregate of sixty (60) days (whether or not
consecutive), or if any trustee, conservator, receiver or liquidator of Tenant
or of all or any substantial part of its properties shall be appointed without
the consent or acquiescence of Tenant and such appointment shall remain
unvacated or unstayed for an aggregate of sixty (60) days (whether or not
consecutive); or

 

(x)           If on two separate occasions occurring in any consecutive 365-day
period: (x) Tenant shall fail to pay the Basic Rent or Additional Rent hereunder
when due or shall fail to perform or observe any other covenant herein contained
on Tenant’s part to be performed or observed and Tenant shall cure any such
failure within the applicable grace or notice and cure period set forth in
clauses (i) or (ii) above; or (y) a Default of Tenant of the kind set forth in
clauses (i) or (ii) above shall occur and Landlord shall, in its sole
discretion, permit Tenant to cure such Default of Tenant after the applicable
grace or notice and cure period has expired; and the same or a similar failure
shall occur again within the next 365 days (whether or not such similar failure
is cured within any applicable grace or notice and cure period); or

 

(xi)          The occurrence of any of the events described in subsections

 

40

--------------------------------------------------------------------------------



 

(a)(vii)-(a)(ix) with respect to any guarantor of all or any portions of
Tenant’s obligations under this Lease;

 

then in any such case Landlord may terminate this Lease as hereinafter provided.

 

(b)           For purposes of subsection (a)(viii) above, an “Event of
Bankruptcy” means the filing of a voluntary petition by Tenant, or the entry of
an order for relief against Tenant, under Chapter 7, 11, or 13 of the Bankruptcy
Code, and the term “Bankruptcy Code” means 11 U.S.C. §101, et seq. If an Event
of Bankruptcy occurs, then the trustee of Tenant’s bankruptcy estate or Tenant
as debtor-in-possession may (subject to final approval of the court) assume this
Lease, and may subsequently assign it, only if it does the following within
sixty (60) days after the date of the filing of the voluntary petition, or the
entry of the order for relief (or such additional time as a court of competent
jurisdiction may grant, for cause, upon a motion made within the original
sixty-day period):

 

(i)            files a motion to assume the Lease with the appropriate court;

 

(ii)           satisfies all of the following conditions, which Landlord and
Tenant acknowledge to be commercially reasonable:

 

(A)          cures all Defaults of Tenant under this Lease or provides Landlord
with Adequate Assurance (as defined below) that it will (x) cure all monetary
Defaults of Tenant hereunder within ten (10) days from the date of the
assumption; and (y) cure all nonmonetary Defaults of Tenant hereunder within
thirty (30) days from the date of the assumption;

 

(B)          compensates Landlord and any other person or entity, or provides
Landlord with Adequate Assurance that within ten (10) days after the date of the
assumption, it will compensate Landlord and such other person or entity, for any
pecuniary loss that Landlord and such other person or entity incurred as a
result of any Default of Tenant, the trustee, or the debtor-in-possession;

 

(C)          provides Landlord with Adequate Assurance of Future Performance (as
defined below) of all of Tenant’s obligations under this Lease; and

 

(D)          delivers to Landlord a written statement that the conditions herein
have been satisfied.

 

(c)           For purposes only of the foregoing subsection (b), and in addition
to any other requirements under the Bankruptcy Code, any future federal
bankruptcy law and Applicable Law, “Adequate Assurance” means at least meeting
the following conditions, which Landlord and Tenant acknowledge to be
commercially reasonable:

 

(i)            entering an order segregating sufficient cash to pay Landlord and
any other person or entity under subsection (b) above; and

 

41

--------------------------------------------------------------------------------



 

(ii)           granting to Landlord a valid lien and security interest (in form
acceptable to Landlord) in all property comprising the Tenant’s “property of the
estate,” as that term is defined in Section 541 of the Bankruptcy Code, which
lien and security interest secures the trustee’s or debtor-in-possession’s
obligation to cure the monetary and nonmonetary defaults under the Lease within
the periods set forth in subsection (b) above.

 

(d)           For purposes only of subsection (b) above, and in addition to any
other requirements under the Bankruptcy Code, any future federal bankruptcy law
and other Applicable Law, “Adequate Assurance of Future Performance” means at
least meeting the following conditions, which Landlord and Tenant acknowledge to
be commercially reasonable:

 

(i)            the trustee or debtor-in-possession depositing with Landlord, as
security for the timely payment of rent and other monetary obligations, an
amount equal to the sum of two (2) months’ Basic Rent plus an amount equal to
two (2) months’ installments for Taxes and Operating Expenses and such other
Additional Rent as may then be due and payable hereunder;

 

(ii)           the trustee or the debtor-in-possession agreeing to pay in
advance, on each day that the Basic Rent is payable, the monthly installments on
account of Additional Rent;

 

(iii)          the trustee or debtor-in-possession providing adequate assurance
of the source of the rent and other consideration due under this Lease; and

 

(iv)          Tenant’s bankruptcy estate and the trustee or debtor-in-possession
providing Adequate Assurance that the bankruptcy estate (and any successor after
the conclusion of the Tenant’s bankruptcy proceedings) will continue to have
sufficient unencumbered assets after the payment of all secured obligations and
administrative expenses to assure Landlord that the bankruptcy estate (and any
successor after the conclusion of the Tenant’s bankruptcy proceedings) will have
sufficient funds to fulfill Tenant’s obligations hereunder.

 

(e)           If the trustee or the debtor-in-possession assumes the Lease under
subsection (b) above and applicable bankruptcy law, it may assign its interest
in this Lease only if the proposed assignee first provides Landlord with
Adequate Assurance of Future Performance of all of Tenant’s obligations under
the Lease, and if Landlord determines, in the exercise of its reasonable
business judgment, that the assignment of this Lease will not breach any other
lease, or any mortgage, financing agreement, or other agreement relating to the
Property by which Landlord is then bound or to which the Property is then
subject (and Landlord shall not be required to obtain consents or waivers from
any third party required under any lease, mortgage, financing agreement, or
other such agreement by which Landlord is then bound).

 

(f)            For purposes only of subsection (e) above, and in addition to any
other requirements under the Bankruptcy Code, any future federal bankruptcy law
and other Applicable Law, “Adequate Assurance of Future Performance” means at
least the satisfaction of the following conditions, which Landlord and Tenant
acknowledge to be commercially reasonable:

 

42

--------------------------------------------------------------------------------



 

(i)            the proposed assignee submitting a current financial statement,
audited by a certified public accountant, that allows a net worth and working
capital in amounts determined in the reasonable business judgment of Landlord to
be sufficient to assure the future performance by the assignee of Tenant’s
obligation under this Lease; and

 

(ii)           if requested by Landlord in the exercise of its reasonable
business judgment, the proposed assignee obtaining a guarantee (in form and
substance satisfactory to Landlord) from one or more persons who satisfy
Landlord’s standards of creditworthiness.

 

19.2        Landlord’s Remedies.

 

(a)           Upon the occurrence of a Default of Tenant, Landlord may terminate
this Lease by written notice to Tenant, specifying a date not less than five
(5) days after the giving of such notice on which this Lease shall terminate and
this Lease shall come to an end on the date specified therein as fully and
completely as if such date were the date herein originally fixed for the
expiration of the Term of this Lease, and Tenant will then quit and surrender
the Premises to Landlord in the condition required in Section 9.2, but Tenant
shall remain liable as hereinafter provided.

 

(b)           If this Lease shall have been terminated as provided in this
Section 19.2, then Landlord may re-enter the Premises, either by summary
proceedings, ejectment or otherwise, and remove and dispossess Tenant and all
other persons and any and all property from the same.

 

(c)           If this Lease shall have been terminated as provided in this
Section 19.2, Tenant shall pay Rent hereunder up to the time of such
termination, and thereafter Tenant, until the end of what would have been the
Term of this Lease in the absence of such termination, and whether or not the
Premises shall have been relet, shall be liable to Landlord for, and shall pay
to Landlord, (x) the Rent due hereunder if such termination had not occurred,
less the net proceeds, if any, of any reletting of the Premises, after deducting
all expenses in connection with such reletting, including, without limitation,
all repossession costs, brokerage commissions, legal expenses, reasonable
Attorneys’ Fees, advertising, expenses of employees, alteration costs and
expenses of preparation for such reletting; and (y) if this Lease provides that
Tenant was entitled to occupy the Premises for any period of time without paying
Basic Rent, the amount of Basic Rent that Tenant would have paid for any such
period. Tenant shall pay the portion of such damages referred to above to
Landlord monthly on the days which the Basic Rent would have been payable
hereunder if this Lease had not been terminated, and Tenant shall pay the
portion of such damage referred to in clause (y) above to Landlord upon such
termination.

 

(d)           At any time after termination of this Lease as provided in this
Section 19.2, except to the extent that Landlord shall have collected any
damages pursuant to subsection (c) above and in lieu of the extent of such
damages, Tenant, at Landlord’s election, shall pay to Landlord as liquidated
damages: an amount equal to the excess, if any, of the Rent (including Taxes,
Operating Expenses and other charges payable under this Lease) which would be
payable hereunder from the date of such demand (assuming that annual payments by
Tenant on account of Taxes and Operating Expenses would be the same as the
payments required for the immediately

 

43

--------------------------------------------------------------------------------



 

preceding Operating Year or Tax Year for what would be the then unexpired Term
of this Lease as if the same remained in effect), over the then fair market
rental value of the Premises for the same period.

 

(e)           In case of any Default of Tenant, re-entry, expiration and
dispossession by summary proceedings or otherwise, so long as Landlord has
exercised its right to terminate this Lease, Landlord shall be obligated to
mitigate its damages and to use all commercially reasonable efforts to relet the
Premises or any part or parts thereof, either in the name of Landlord or
otherwise, for a term or terms which may at Landlord’s option shall be equal to,
less than, or in excess of, the period which would otherwise have constituted
the balance of the Term of this Lease and may grant concessions or free rent to
the extent that Landlord considers necessary or advisable to relet the same, and
(ii) make such alterations, repairs and decorations in the Premises as Landlord
reasonably considers necessary or advisable for the purpose of reletting the
Premises; and the making of such alterations, repairs and decorations shall not
operate or be construed to release Tenant from liability hereunder as aforesaid.
Tenant hereby expressly waives any and all rights of redemption granted by or
under Applicable Law in the event of Tenant being evicted or dispossessed, or in
the event of Landlord obtaining possession of the Premises, by reason of the
violation by Tenant of any of the terms, covenants or conditions of this Lease.

 

(f)            Landlord shall have the right, but not the obligation to pay such
sums or do any act which requires the expenditure of monies which may be
necessary or appropriate by reason of the failure or neglect of Tenant to
perform any of the provisions of this Lease, and in the event of the exercise of
such right by Landlord, Tenant agrees to pay to Landlord forthwith upon demand
all such sums, together with interest thereon per annum at a rate equal to the
greater of three percent (3%) over the prime rate in effect from time to time at
Bank of America or fifteen percent (15%) (but in no event greater than the
maximum lawful rate), as Additional Rent. Any payment of Basic Rent and
Additional Rent payable hereunder not paid when due shall, at the option of
Landlord, bear interest per annum at a rate equal to the greater of three
percent (3%) over the prime rate in effect from time to time at Bank of America
or fifteen percent (15%) (but in no event greater than the maximum lawful rate)
from the due date thereof and shall be payable forthwith on demand by Landlord
as Additional Rent.

 

19.3        Additional Rent. As referred to in Section 19.1 and notwithstanding
any other provision of this Lease to the contrary, if Tenant shall fail to pay
when due Additional Rent, Landlord shall have the same rights and remedies as
Landlord has hereunder for Tenant’s failure to pay Basic Rent.

 

19.4        Remedies Cumulative. The specified remedies to which Landlord may
resort hereunder are not intended to be exclusive of any remedies or means of
redress to which Landlord may at any time be entitled lawfully, and Landlord may
invoke any remedy (including the remedy of specific performance) allowed at law
or in equity as if specific remedies were not herein provided for.

 

19.5        Attorneys’ Fees. Tenant shall pay to Landlord reasonable Attorneys’
Fees and expenses incurred by or on behalf of Landlord in enforcing its rights
hereunder or occasioned by any Default of Tenant.

 

44

--------------------------------------------------------------------------------



 

19.6        Waiver.

 

(a)           Failure on the part of Landlord or Tenant to complain of any
action or non-action on the part of the other, no matter how long the same may
continue, shall never be a waiver by Tenant or Landlord of any of their
respective rights hereunder. Further, no waiver at any time of any of the
provisions hereof by Landlord or Tenant shall be construed as a waiver of any of
the other provisions hereof, and a waiver at any time of any of the provisions
hereof shall not be construed as a waiver at any subsequent time of the same
provisions. The consent or approval of Landlord or Tenant to or of any action by
the other requiring such consent or approval shall not be construed to waive or
render unnecessary Landlord’s or Tenant’s consent or approval to or of any
subsequent similar act by the other.

 

(b)              No payment by Tenant, or acceptance by Landlord, of a lesser
amount than that due from Tenant to Landlord hereunder shall be treated
otherwise than as a payment on account of the earliest installment of any
payment due from Tenant hereunder. The acceptance by Landlord of a check for a
lesser amount with an endorsement or statement thereon, or upon any letter
accompanying such check, that such lesser amount is payment in full, shall be
given no effect, and Landlord may accept such check without prejudice to any
other rights or remedies which Landlord may have against Tenant.

 

19.7        Landlord’s Default. Landlord shall in no event be in default under
this Lease unless Landlord shall neglect or fail to perform any of its
obligations hereunder and shall fail to remedy the same within thirty (30) days
after notice to Landlord specifying such neglect or failure, or if such failure
is of such a nature that Landlord cannot reasonably remedy the same within such
thirty (30) day period, Landlord shall fail to commence promptly (and in any
event within such thirty (30) day period) to remedy the same and to prosecute
such remedy to completion with diligence and continuity.

 

19.8        Tenant’s Remedies. In the event of Landlord’s default under this
Lease, and failure to cure same within any applicable notice and cure period,
Tenant shall have the remedies available to it at law and in equity, as the same
may be limited or waived by the terms hereof. Tenant acknowledges that its
covenant to pay Basic Rent and Additional Rent hereunder is independent of
Landlord’s obligations hereunder, and that in the event that Tenant shall have a
claim against Landlord, Tenant shall not have the right to deduct the amount
allegedly owed to Tenant from any Basic Rent or Additional Rent due hereunder
except as may be specifically provided for in this Lease, it being understood
that Tenant’s sole remedy for recovering upon such claim shall be to bring an
independent legal action against Landlord.

 

19.9        Landlord’s Liability.

 

(a)           General. Tenant agrees to look solely to Landlord’s equity
interest in the Property at the time of recovery for recovery of any judgment
against Landlord, and agrees that neither Landlord nor any Successor shall be
personally liable for any such judgment, or for the payment of any monetary
obligation to Tenant. The provision contained in the foregoing sentence is not
intended to, and shall not, limit any right that Tenant might otherwise have to
obtain injunctive relief against Landlord or any Successor, or to take any
action not involving the personal liability of Landlord or any Successor to
respond in monetary damages from Landlord’s

 

45

--------------------------------------------------------------------------------



 

or any Successor’s assets other than Landlord’s or any Successor’s equity
interest in the Property. Notwithstanding any provision herein to the contrary,
Landlord shall never be liable to Tenant for any loss of business or any other
indirect or consequential damages suffered by Tenant from whatever cause.

 

(b)           Refusal to Give Consent. Where provision is made in this Lease for
Landlord’s consent, and Tenant shall request such consent, and Landlord shall
fail or refuse to give such consent, Tenant shall not be entitled to any damages
for any withholding by Landlord of its consent, it being intended that Tenant’s
sole remedy shall be an action for specific performance or injunction, and that
such remedy shall be available only in those cases where Landlord has expressly
agreed in writing not to unreasonably withhold its consent. Furthermore,
whenever Tenant requests Landlord’s consent or approval (whether or not provided
for herein), Tenant shall pay to Landlord, on demand, as Additional Rent, any
reasonable expenses incurred by Landlord (including without limitation
reasonable Attorneys’ Fees and costs, if any) in connection therewith.

 

(c)           Transfer of Title. In no event shall the acquisition of Landlord’s
interest in the Property by a purchaser which, simultaneously therewith, leases
Landlord’s entire interest in the Property back to the seller thereof be treated
as an assumption by operation of law or otherwise, of Landlord’s obligations
hereunder, but Tenant shall look solely to such seller-lessee, and its
successors from time to time in title, for performance of Landlord’s obligations
hereunder. In any such event, this Lease shall be subject and subordinate to the
lease to such purchaser. For all purposes, such seller-lessee, and its
successors in title, shall be the Landlord hereunder unless and until Landlord’s
position shall have been assumed by such purchaser-lessor. Except as provided in
this subsection (c), upon any transfer of title to the Property by Landlord,
thenceforth Landlord shall be entirely freed and relieved from the performance
and observance of all covenants, obligations and liability under this Lease.

 

ARTICLE 20

MISCELLANEOUS PROVISIONS

 

20.1        Brokerage. Tenant warrants and represents that Tenant has dealt with
no broker in connection with the consummation of this Lease other than Broker
and Landlord shall be obligated to pay a brokerage fee to Broker if, as, and
when required by agreement between Landlord and Broker. In the event of any
brokerage claims against Landlord predicated upon prior dealings with Tenant by
a broker or other person other than Broker, Tenant agrees to defend the same and
indemnify and hold harmless Landlord against any such claim.

 

20.2        Invalidity of Particular Provisions. If any term or provision of
this Lease, or the application thereof to any person or circumstance shall, to
any extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each term and provision of this Lease shall be valid and be
enforced to the fullest extent permitted by law.

 

20.3        Provisions Binding, Etc. Except as herein otherwise provided, the
terms hereof shall be binding upon and shall inure to the benefit of the
successors and assigns, respectively, of

 

46

--------------------------------------------------------------------------------



 

Landlord and Tenant (except in the case of Tenant, only such successors and
assigns as may be permitted hereunder) and, if Tenant shall be an individual,
upon and to his heirs, executors, administrators, successors and permitted
assigns. Each term and each provision of this Lease to be performed by Tenant
shall be construed to be both a covenant and a condition. Any reference in this
Lease to successors and assigns of Tenant shall not be construed to constitute a
consent by Landlord to such assignment by Tenant.

 

20.4        Notice. All notices or other communications required or permitted
hereunder shall be in writing and shall be deemed duly given if delivered in
person (with receipt therefor), if sent by reputable overnight delivery or
courier service (e.g., Federal Express) providing for receipted delivery, or if
sent by certified or registered mail, return receipt requested, postage prepaid,
to the Landlord’s Address and the Tenant’s Address as set forth in Section 1.1
hereof. Receipt of notice or other communication shall be conclusively
established by either (i) return of a return receipt or delivery receipt
indicating that the notice has been delivered; or (ii) return of the letter
containing the notice with an indication from the courier or postal service that
the addressee has refused to accept delivery of the notice. Either party may
change its address for the giving of notices by notice to the other party given
in accordance with this Section 20.4.

 

20.5        When Lease Becomes Binding; Entire Agreement; Modification. The
submission of this document for examination and negotiation does not constitute
an offer to lease, or a reservation of, or option for, the Premises, and this
document shall become effective and binding only upon the execution and delivery
hereof by both Landlord and Tenant. This Lease is the entire agreement between
the parties and expressly supersedes any negotiations, considerations,
representations and understandings and proposals or other written documents
relating hereto. This Lease may be modified or altered only by written agreement
between Landlord and Tenant, and no act or omission of any Agent of Landlord
shall alter, change or modify any of the provisions hereof.

 

20.6        Headings and Interpretation of Sections. The article, section and
paragraph headings throughout this Lease are for convenience and reference only,
and the words contained therein shall in no way be held to explain, modify,
amplify or aid in the interpretation, construction or meaning of the provisions
of this Lease. The provisions of this Lease shall be construed as a whole,
according to their common meaning (except where a precise legal interpretation
is clearly evidenced), and not for or against either party. Use in this Lease of
the words “including,” “such as,” or words of similar import, when followed by
any general term, statement or matter, shall not be construed to limit such
term, statement or matter to the specified item(s), whether or not language of
non-limitation, such as “without limitation” or “including, but not limited to,”
or words of similar import, are used with reference thereto, but rather shall be
deemed to refer to all other terms or matters that could fall within a
reasonably broad scope of such term, statement or matter.

 

20.7        Waiver of Jury Trial. Landlord and Tenant hereby each waive trial by
jury in any action, proceeding or counterclaim brought by either against the
other, on or in respect of any matter whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, or Tenant’s
use or occupancy of the Premises.

 

20.8        Time Is of the Essence. Time is of the essence of each provision of
this Lease.

 

47

--------------------------------------------------------------------------------



 

20.9        Multiple Counterparts. This Lease may be executed in multiple
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document.

 

20.10      Governing Law. This Lease shall be governed by the laws of the
Commonwealth of Massachusetts.

 

20.11      OFAC Certification. Tenant certifies that (a) it is not acting,
directly or indirectly, for or on behalf of any Person, group or nation named by
an Executive Order or the United States Treasury Department as a terrorist,
“Specially Designated National and Blocked Person,” or other banned or blocked
Person, nation, or transaction pursuant to any law, order, rule or regulation
that is enforced or administered by the Office of Foreign Assets Control
(collectively, a “Prohibited Person”), and (b) Tenant has not entered into this
Lease, directly or indirectly on behalf of any such Person, group, or nation.
Tenant hereby agrees to defend, indemnify and hold harmless Landlord from and
against any and all claims, damages, losses, risks, liabilities, and reasonably
expenses (including, without limitation, reasonable attorney’s fees and costs)
to the extent arising from any breach of the foregoing certification.

 

20.12      REIT Provisions. It is intended that all Rent payable by Tenant to
Landlord, which includes all sums, charges, or amounts of whatever nature to be
paid by Tenant to Landlord in accordance with the provisions of this Lease,
shall qualify as “rents from real property” within the meaning of both Sections
512(b)(3) and 856(d) of the Internal Revenue Code of 1986, as amended (the
“Code”) and the U.S. Department of Treasury Regulations promulgated thereunder
(the “Regulations”). If Landlord, in its sole discretion, determines that there
is any risk that all or part of any Rent shall not qualify as “rents from real
property” for the purposes of Section 512(b)(3) or 856(d) of the Code and the
Regulations, Tenant agrees (i) to cooperate with Landlord by entering into such
amendment or amendments to this Lease (or any applicable sublease or assignment
of this Lease) as Landlord reasonably deems necessary to qualify all Rent as
“rents from real property,” and (ii) to permit an assignment of this Lease;
provided, however, that any adjustments required under this Section shall be
made so as to produce the substantially equivalent (in economic terms) Rent as
payable before the adjustment.

 

20.13      No Relocation. Landlord may not relocate Tenant or substitute other
space in the Building for the Premises, but Landlord may relocate or renovate
Common Facilities in its sole discretion, at Landlord’s sole cost and expense,
without any obligation to Tenant; provided, that, the substitution Common
Facilities are substantially equivalent or better than those being replaced.

 

20.14      Notice of Lease. Tenant agrees not to record this Lease, but, at
Tenant’s request, each party hereto agrees, on the request of the other, to
execute a notice of lease in substantially the form attached hereto as
Exhibit E. In no event shall such document set forth the Rent payable by Tenant
hereunder and any such document shall expressly state that it is executed
pursuant to the provisions contained in this Lease, and is not intended to vary
the terms and conditions of this Lease. At Landlord’s request, promptly upon
expiration of or earlier termination of the Term, Tenant shall execute and
deliver to Landlord a release of any document recorded in the real property
records for the location of the Property evidencing this Lease, and Tenant
hereby appoints Landlord Tenant’s attorney-in-fact, coupled with an interest, to
execute

 

48

--------------------------------------------------------------------------------



 

any such document if Tenant fails to respond to Landlord’s request to do so
within ten (10) days. The obligations of Tenant under this Section 20.14 shall
survive the expiration or any earlier termination of the Term.

 

[SIGNATURES ON FOLLOWING PAGE]

 

49

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
executed, under seal, by persons hereunto duly authorized, as of the date first
set forth above.

 

 

LANDLORD:

 

 

 

ND/CR UNICORN LLC, a Delaware limited liability company

 

 

 

By:

AG-ND MetroNorth Parent L.L.C., a Delaware limited liability company, its sole
member

 

 

 

 

 

By:

ND MetroNorth, Inc., a Massachusetts corporation, its co-manager

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen A. Kinsella

 

 

 

 

Name:

Stephen A. Kinsella

 

 

 

 

Title:

Treasurer

 

 

 

 

 

TENANT:

 

 

 

REPLIMUNE GROUP, INC., a Delaware corporation

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

50

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
executed, under seal, by persons hereunto duly authorized, as of the date first
set forth above.

 

 

LANDLORD:

 

 

 

ND/CR UNICORN LLC, a Delaware limited liability company

 

 

 

By:

AG-ND MetroNorth Parent L.L.C., a Delaware limited liability company, its sole
member

 

 

 

 

 

By:

ND MetroNorth, Inc., a Massachusetts corporation, its manager

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

TENANT:

 

 

 

REPLIMUNE GROUP, INC., a Delaware corporation

 

 

 

 

 

 

By:

/s/ P. Astley-Sparke

 

 

Name:

Philip Astley-Sparke

 

 

Title:

Executive Chairman

 

50

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Plan of Premises

 

[g114821ki11i001.gif]

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

Operating Expenses

 

Operating Expenses shall include the following, without limitation:

 

1.                                      All expenses incurred by Landlord or
Landlord’s Agents which shall be directly related to employment of personnel in
connection with the operation, repair, replacement, maintenance, cleaning,
repaving, insuring, protection and management of the Property, including without
limitation, amounts incurred for wages, salaries and other compensation for
services, payroll, social security, unemployment and similar taxes, workmen’s
compensation insurance, disability benefits, pensions, hospitalization,
retirement plans and group insurance, uniforms and working clothes and the
cleaning thereof, and expenses imposed on Landlord or Landlord’s Agents pursuant
to any collective bargaining agreement for the services of employees of Landlord
or Landlord’s Agents in connection with the operation, repair, replacement,
maintenance, cleaning, repaving, management and protection of the Property,
including, without limitation, day and night supervisors, manager, accountants,
bookkeepers, janitors, carpenters, engineers, mechanics, electricians and
plumbers and personnel engaged in supervision of any of the persons mentioned
above; provided that, if any such employee is also employed on other property of
Landlord, such compensation shall be suitably prorated among the Property and
such other properties.

 

2.                                      The cost of services, utilities,
materials and supplies furnished or used in the operation, repair, replacement,
maintenance, cleaning, repaving, management and protection of the Property, or
any portion thereof and the parking areas, access roads, utilities, and other
facilities servicing or benefiting the Property alone or in common with other
properties in the Park if applicable, and real estate taxes and betterment
assessments with respect to the Park, which costs associated with access roads,
utilities and other facilities and real estate taxes and betterment assessments
with respect to the Park shall be allocated as set forth in any agreements
governing the Park, or if none, then equitably among the Property and other
properties in Park, including without limitation, such operation, repair,
replacement, maintenance, snow plowing, landscaping, cleaning, repaving,
management and protection, and as are required to comply with Applicable Law.

 

3.                                      The cost of maintenance, repairs and
replacements for tools and other similar equipment used in the repair,
replacement, maintenance, cleaning, repaving, management and protection of the
Property, provided that, in the case of any such equipment used jointly on other
property of Landlord, such costs shall be suitably prorated among the Property
and such other properties.

 

4.                                      Where the Property is managed by
Landlord or an affiliate of Landlord, an annual sum equal to the amounts
customarily charges by management firms in the metropolitan Boston area for
similar properties, whether or not actually paid, or where managed by other than
Landlord or an affiliate thereof, the amounts

 

--------------------------------------------------------------------------------



 

actually paid for management, together with, in either case, amounts accrued for
reasonable legal and other professional fees relating to the Property, but
excluding such fees and commissions paid in connection with services rendered
for securing or renewing leases and for matters not related to the normal
administration and operation of the Property.

 

5.                                      Premiums and deductibles for insurance
against damage or loss to the Property from such hazards as Landlord shall
determine, including, but not by way of limitation, insurance covering loss of
rent attributable to any such hazards, and public liability insurance.

 

6.                                      If, during the Term of this Lease,
Landlord shall make a capital expenditure, the total cost of which is not
properly includible in Operating Expenses for the Operating Year in which it was
made, there shall nevertheless be included in such Operating Expenses for the
Operating Year in which it was made and in Operating Expenses for each
succeeding Operating Year the annual charge-off of such capital expenditure.
Notwithstanding any provision of this Lease to the contrary, including without
limitation Section 8.1 hereof, Landlord shall not be required to make any
capital expenditures unless the Landlord, in its sole discretion, determines
that the same is necessary. Annual charge-off shall be determined by dividing
the original capital expenditure plus an interest factor, reasonably determined
by Landlord, as being the interest rate then being charged for long-term
mortgages by institutional lenders on like properties within the locality in
which the Property is located, but in no event less than 12% per annum, by the
number of years of useful life of the capital expenditure; and the useful life
shall be determined reasonably by Landlord in accordance with generally accepted
accounting principles and practices in effect at the time of making such
expenditure. Notwithstanding the foregoing, if any individual capital
expenditure shall be less than $25,000.00, the same shall not be included in the
annual charge-off but rather shall be directly included in full in Operating
Expenses for the Operating Year in which it was made.

 

7.                                      Costs for electricity, water and sewer
use charges, gas and other utilities supplied to the Property and not paid for
directly by tenants.

 

8.                                      Betterment assessments, provided the
same are apportioned equally over the longest period permitted by law, and to
the extent, if any, not included in Taxes.

 

9.                                      Amounts paid to independent contractors
for services, materials and supplies furnished for the operation, repair,
maintenance, cleaning and protection of the Property.

 

Notwithstanding anything to the contrary set forth above, the following costs
shall be excluded from Operating Expenses:

 

a.              The cost of maintaining the entity that owns the Property.

 

--------------------------------------------------------------------------------



 

b.              Salaries, wages, payroll taxes and benefits paid to (i) managers
above the grade of Senior Property Manager or General Manager, and
(ii) executive officers of the Landlord that do not provide services directly to
the Property.

 

c.               When employees provide direct services to the Property and
other properties, the cost of such employees shall be appropriately prorated
amongst the Property and such other properties.

 

d.              Costs of sale and refinancing the Property.

 

e.               Investigation and remediation of any Environmental Condition
not caused by Tenant or Tenant’s Agents.

 

f.                Debt service, depreciation and amortization.

 

g.               All capital expenditures except as otherwise expressly set
forth above.

 

--------------------------------------------------------------------------------



 

EXHIBIT C

 

Rules and Regulations of Building

 

The following regulations are generally applicable:

 

1.                                      The Common Facilities shall not be
obstructed or encumbered by Tenant (except as necessary for deliveries) or used
for any purpose other than ingress and egress to and from the Premises.

 

2.                                      No awnings, curtains, blinds, shades,
screens or other projections shall be attached to or hung in, or used in
connection with, any window of the Premises or any outside wall of the Building.
Such awnings, curtains, blinds, shades, screens or other projections must be of
a quality, type, design and color, and attached in the manner, approved by
Landlord.

 

3.                                      No show cases or other articles shall be
put in front of or affixed to any part of the exterior of the Building, nor, if
the Building is occupied by more than one tenant, displayed through interior
windows into the atrium of the Building, nor placed in the halls, corridors or
vestibules, provided that show cases or articles may be displayed through
interior windows into the atrium of the Building (if any) with Landlord’s prior
written approval, such approval not to be unreasonably withheld or delayed so
long as such display does not adversely affect the aesthetic integrity of the
Building.

 

4.                                      No tenant shall place a load upon any
floor in the Premises that exceeds the floor load per rentable square foot of
area which such floor was designed to carry and which is allowed by Applicable
Law. Landlord reserves the right to prescribe the weight and position of all
business machines and mechanical equipment, including safes, which shall be
placed so as to distribute the weight. Business machines and mechanical
equipment shall be placed and maintained at Tenant’s expense in settings
sufficient, in Landlord’s judgment, to absorb and prevent vibration, noise and
annoyance. Tenant shall not move any safe, heavy machinery, heavy equipment,
freight, bulky matter or fixtures into or out of the Building without Landlord’s
prior consent, which consent may require Tenant to provide insurance naming
Landlord as an insured and in such amounts as Landlord may deem reasonable. If
any such safe, machinery, equipment, freight, bulky matter or fixtures requires
special handling, Tenant agrees to employ only persons holding a Master Rigger’s
License to do such work, and that all work in connection therewith shall comply
with Applicable Law. Any such moving shall be at the sole risk and hazard of
Tenant, and Tenant will exonerate, indemnify and save Landlord harmless with
respect thereto as provided in Section 13.1.

 

5.                                      The water and wash closets and other
plumbing fixtures shall not be used for any purposes other than those for which
they were designed and constructed, and no sweepings, rubbish, rags, acids or
like substances shall be deposited therein. All damages resulting from any
misuse of the fixtures shall be borne by the Tenant.

 

--------------------------------------------------------------------------------



 

6.                                      Tenant shall not use the Premises or any
part thereof or permit the Premises or any part thereof to be used as a public
employment bureau or for the sale of property of any kind at auction, except in
connection with Tenant’s business.

 

7.                                      Tenant must, upon the termination of its
tenancy, return to the Landlord all locks, cylinders and keys to offices and
toilet rooms of the Premises.

 

8.                                      Landlord reserves the right to exclude
from the Building after Normal Business Hours and at all hours on days other
than Business Days all persons connected with or calling upon the Tenant who are
not escorted in the Building by an employee of Tenant. Tenant shall be
responsible for all persons to whom it allows access and shall be liable to the
Landlord for all wrongful acts of such persons.

 

9.                                      The requirements of Tenant will be
attended to only upon application at the Building Management Office. Employees
of Landlord shall not perform any work or do anything outside of their regular
duties, unless under special instructions from the office of the Landlord.

 

10.                               There shall not be used in any space in the
Building, or in the public halls of the Building, either by Tenant or by jobbers
or others, in the delivery or receipt of merchandise, any hand trucks, except
those equipped with rubber tires and side guards.

 

11.                               No bicycles, vehicles or animals of any kind
shall be brought into or kept in or about the Premises.

 

12.                               No tenant shall make, or permit to be made,
any unreasonably annoying or disturbing noises or disturb or interfere with
occupants of this or any neighboring building or premises or those having
business with them whether by use of any musical instrument, radio, talking
machine, unmusical noise, whistling, singing, or in any other way. No tenant
shall throw anything out of the doors, windows or skylights or down the
passageways.

 

13.                               The Premises shall not be used for lodging or
sleeping or for any immoral or illegal purpose.

 

14.                               No smoking shall be permitted in the Premises
or the Building. Smoking shall only be permitted in smoking areas outside of the
Building which have been designated by the Landlord.

 

15.                               Tenant shall cause all freight to be delivered
to or removed from the Building and the Premises and the Park in accordance with
Landlord’s standard procedures.

 

16.                               Tenant shall not cause any offensive odors or
loud noise to constitute a nuisance or a menace to any other tenant or tenants
or other persons in the Building.

 

17.                               The rules and regulations set forth in
Attachment I to this Exhibit, which is by

 

--------------------------------------------------------------------------------



 

this reference made a part hereof, are applicable to any Alterations being
undertaken by or for Tenant in the Premises pursuant to ARTICLE 7 of the Lease.

 

18.                               With the exception of food to be consumed by
Tenant’s employees and invitees, no food shall be prepared or served on or about
the Premises (except in any kitchen areas or areas designated by Tenant for
consumption of food within the Premises which may be included in the Plans
approved by Landlord); no intoxicating liquors or alcoholic beverages shall be
sold, generally distributed to the public or otherwise consumed by gatherings of
individuals on or about the Premises without obtaining a license therefor if
required by Applicable Law.

 

19.                               Tenant shall give notice to Landlord
immediately upon determining that there is a threat to health or safety at the
Premises or at the Property.

 

20.                               Tenant shall comply with all rules and
regulations of the Park.

 

--------------------------------------------------------------------------------



 

ATTACHMENT I TO EXHIBIT C

 

Rules and Regulations for Tenant Alterations

 

1.                                                General

 

a.                                      All Alterations made by Tenant in, to or
about the Premises shall be made in accordance with the requirements of this
Exhibit and by contractors or mechanics reasonably approved by Landlord.

 

b.                                      Tenant shall, prior to the commencement
of any work, submit for Landlord’s written approval, complete plans for the
Alterations, with full details and specifications for all of the Alterations, in
compliance with Section 4 below.

 

c.                                       Alterations must comply with the
Building Code applicable to the Property and the requirements, rules and
regulations and any other Governmental Authority having jurisdiction.

 

d.                                      No work shall be permitted to commence
before Tenant obtains and furnishes to Landlord copies of all necessary licenses
and permits from all Governmental Authorities having jurisdiction.

 

e.                                       All demolition, removals or other
categories of work that may inconvenience other tenants or disturb Building
operations, must be scheduled and performed before or after normal business
hours, and Tenant shall provide Landlord’s Managing Agent with at least 24
hours’ notice prior to proceeding with such work.

 

f.                                        All inquiries, submissions, approvals
and all other matters shall be processed through Landlord’s Managing Agent.

 

g.                                       All work, if performed by a contractor
or subcontractor, shall be subject to reasonable supervision and inspection by
Landlord’s representative. Such supervision and inspection shall be at Tenant’s
sole expense and Tenant shall pay Landlord’s reasonable charges for such
supervision and inspection.

 

2.                                                Prior to Commencement of Work

 

a.                                      Tenant shall submit to the Building
Manager a request to perform the work. The request shall include the following
enclosures:

 

(1)                                 A list of Tenant’s contractors and/or
subcontractors for Landlord’s approval.

 

(2)                                 Four complete sets of plans and
specifications properly stamped by a registered architect or professional
engineer.

 

(3)                                 A properly executed building permit
application form.

 

(4)                                 Four executed copies of the Insurance
Requirements Agreement in

 

--------------------------------------------------------------------------------



 

the form attached to this Exhibit as Attachment II and made a part hereof from
Tenant’s contractor and, if requested by Landlord, from the contractor’s
subcontractors.

 

(5)                                 Contractor’s and subcontractor’s insurance
certificates.

 

b.                                      Landlord will return the following to
Tenant:

 

(1)                                 A letter of approval or disapproval with
specific comments as to the reasons therefor (such approval or comments shall
not constitute a waiver of approval of Governmental Authorities).

 

(2)                                 Two fully executed copies of the Insurance
Requirements Agreement.

 

c.                                       Landlord’s approval of the plans,
drawings, specifications or other submissions in respect of any Alterations
shall create no liability or responsibility on the part of Landlord for their
completeness, design sufficiency or compliance with requirements of Applicable
Law.

 

d.                                      Tenant shall obtain a building permit
from the Building Department and necessary permits from other Governmental
Authorities. Tenant shall be responsible for keeping current all permits. Tenant
shall submit copies of all approved plans and permits to Landlord and shall post
the original permit on the Premises prior to the commencement of any work.

 

3.                                             Requirements and Procedures

 

a.                                      All structural and floor loading
requirements of Tenant shall be subject to the prior approval of Landlord’s
structural engineer at Tenant’s sole cost and expense.

 

b.                                      All mechanical (HVAC, plumbing and
sprinkler) and electrical requirements shall be subject to the approval of
Landlord’s mechanical and electrical engineers and all mechanical and electrical
work shall be performed by contractors who are engaged by Landlord in
constructing, operating or maintaining the Building. When necessary, Landlord
will require engineering and shop drawings, which drawings must be approved by
Landlord before work is started. Drawings are to be prepared by Tenant and all
approvals shall be obtained by Tenant.

 

c.                                       If shutdown of risers and mains for
electrical, life safety system, HVAC, sprinkler and plumbing work is required,
such work shall be supervised by Landlord’s representative. No work will be
performed in Building mechanical equipment rooms without Landlord’s approval and
under Landlord’s supervision.

 

d.                                      Tenant’s contractor shall:

 

(1)                                 have a superintendent or foreman on the
Premises at all times;

 

--------------------------------------------------------------------------------



 

(2)                                 police the job at all times, continually
keeping the Premises orderly;

 

(3)                                 maintain cleanliness and protection of all
areas, including elevators (if any) and lobbies.

 

(4)                                 protect the front and top of all peripheral
HVAC units and thoroughly clean them at the completion of work;

 

(5)                                 block off supply and return grills,
diffusers and ducts to keep dust from entering into the Building air
conditioning system; and

 

(6)                                 avoid the disturbance of other tenants.

 

e.                                       If Tenant’s contractor is negligent in
any of its responsibilities, Tenant shall be charged for corrective work.

 

f.                                        All equipment and installations must
be equal to the standards generally in effect with respect to the remainder of
the Building. Any deviation from such standards will be permitted only if
indicated or specified on the plans and specifications and approved by Landlord.

 

g.                                       A properly executed air balancing
report signed by a professional engineer shall be submitted to Landlord upon the
completion of all HVAC work.

 

h.                                      Upon completion of the Alterations,
Tenant shall submit to Landlord a permanent certificate of occupancy and final
approval by the other Governmental Authorities having jurisdiction.

 

i.                                          Tenant shall submit to Landlord a
final “as-built” set of drawings showing all items of the Alterations in full
detail, in both hard copy and electronic form.

 

j.                                         Additional and differing provisions
in the Lease, if any, will be applicable and will take precedence.

 

4.                                                Standards for Plans and
Specifications

 

Whenever Tenant shall be required by the terms of the Lease (including this
Exhibit) to submit plans to Landlord in connection with any Alterations, such
plans shall include at least the following:

 

a.                                      Floor plan indicating location of
partitions and doors (details required of partition and door types).

 

b.                                      Location of standard electrical
convenience outlets and telephone outlets.

 

c.                                       Location and details of special
electrical outlets; e.g., photocopiers, etc.

 

d.                                      Reflected ceiling plan showing layout of
standard ceiling and lighting

 

--------------------------------------------------------------------------------



 

fixtures. Partitions to be shown lightly with switches located indicating
fixtures to be controlled.

 

e.                                       Locations and details of special
ceiling conditions, lighting fixtures, speakers, etc.

 

f.                                         Location and specifications of floor
covering, paint or paneling with paint colors referenced to standard color
system.

 

g.                                       Finish schedule plan indicating wall
covering, paint, or paneling with paint colors referenced to standard color
system.

 

h.                                      Details and specifications of special
millwork, glass partitions, rolling doors and grilles, blackboards,
shelves, etc.

 

i.                                          Hardware schedule indicating door
number keyed to plan, size, hardware required including butts, latchsets or
locksets, closures, stops, and any special items such as thresholds,
soundproofing, etc. Keying schedule is required.

 

j.                                         Verified dimensions of all built-in
equipment (file cabinets, lockers, plan files, etc.)

 

k.                                      Location and weights of storage files.

 

l.                                          Location of any special
soundproofing requirements.

 

m.                                  Location and details of special floor areas
exceeding 50 pounds of live load per square foot.

 

n.                                      All structural, mechanical, plumbing and
electrical drawings, to be prepared by the base building consulting engineers,
necessary to complete the Premises in accordance with Tenant’s Plans.

 

o.                                      All drawings to be uniform size (30” x
46”) and shall incorporate the standard project electrical and plumbing symbols
and be at a scale of 1/8” = 1’ or larger.

 

p.                                      All drawings shall be stamped by an
architect (or, where applicable, an engineer) licensed in the jurisdiction in
which the Property is located and without limiting the foregoing, shall be
sufficient in all respects for submission to applicable authorities in
connection with a building permit application.

 

--------------------------------------------------------------------------------



 

Attachment II to Exhibit C

 

Contractor’s Insurance Requirements

 

Building: 500 Unicorn Park Drive, Woburn, Massachusetts

 

Landlord: ND/CR Unicorn LLC

 

Tenant:

 

Premises:

 

The undersigned contractor or subcontractor (“Contractor”) has been hired by the
tenant named above (hereinafter called “Tenant”) of the Building named above (or
by Tenant’s contractor) to perform certain work (“Work”) for Tenant in the
Premises identified above. Contractor and Tenant have requested the landlord
named above (“Landlord”) to grant Contractor access to the Building and its
facilities in connection with the performance of the Work, and Landlord agrees
to grant such access to Contractor upon and subject to the following terms and
conditions:

 

1.                                      Contractor agrees to indemnify and save
harmless Landlord and Landlord’s Agents and their respective affiliates,
subsidiaries and partners, and each of them, from and with respect to any
claims, demands, suits, liabilities, losses and expenses, including reasonable
Attorneys’ Fees, arising out of or in connection with the Work (and/or imposed
by law upon any or all of them) because of personal injuries, bodily injury
(including death at any time resulting therefrom) and loss of or damage to
property, including consequential damages, whether such injuries to person or
property are claimed to be due to negligence of the Contractor, Tenant, Landlord
or any other party entitled to be indemnified as aforesaid except to the extent
specifically prohibited by law (and any such prohibition shall not void this
Agreement but shall be applied only to the minimum extent required by law).

 

2.                                      Contractor shall provide and maintain at
its own expense, until completion of the Work, the following insurance:

 

a.                                      Workmen’s Compensation and Employers’
Liability Insurance covering each and every workman employed in, about or upon
the Work, as may be required by and provided for by applicable law.

 

b.                                      Comprehensive General Liability
Insurance including coverages for Protective and Contractual Liability (to
specifically include coverage for the indemnification clause of this Agreement)
for not less than the following limits:

 

Personal Injury:

$1,000,000 per person

$3,000,000 per occurrence

 

--------------------------------------------------------------------------------



 

Property Damage:

$3,000,000 per occurrence

$3,000,000 aggregate

 

c.                                       Comprehensive Automobile Liability
Insurance (covering all owned, non-owned and/or hired motor vehicles to be used
in connection with the Work) for not less than the following limits:

 

Bodily Injury:

$1,000,000 per person

$1,000,000 per occurrence

 

Property Damage:

$1,000,000 per occurrence

 

Contractor shall furnish a certificate from its insurance carrier or carriers to
the Building office before commencing the Work, showing that it has complied
with the above requirements regarding insurance and providing that the insurer
will give Landlord ten (10) days’ prior written notice of the cancellation of
any of the foregoing policies.

 

3.                                                Contractor shall require all
of its subcontractors engaged in the Work to provide

 

a.                                      Comprehensive General Liability
Insurance including Protective and Contractual Liability coverages with limits
of liability at least equal to the limits stated in paragraph 2(b).

 

b.                                      Comprehensive Automobile Liability
Insurance (covering all owned, non-owned and/or hired motor vehicles to be used
in connection with the Work) with limits of liability at least equal to the
limits stated in paragraph 2(c).

 

Upon the request of Landlord, Contractor shall require all of its subcontractors
engaged in the Work to execute an Insurance Requirements agreement in the same
form as this Agreement.

 

Agreed to and executed this day of
                              ,                  .

 

 

Contractor:

 

 

 

 

By

 

 

 

 

By:

 

 

 

 

By:

 

 

--------------------------------------------------------------------------------



 

EXHIBIT D

 

Form of Commencement Date Agreement

 

THIS COMMENCEMENT DATE AGREEMENT is made as of                , 2019, by and
between ND/CR Unicorn LLC, a Delaware limited liability company (“Landlord”),
and Replimune Group, Inc., a Delaware corporation (“Tenant”).

 

Recitals:

 

A.                                    Landlord and Tenant are parties to that
certain Lease dated              , 2019 (the “Lease”) for certain Premises (the
“Premises”) consisting of an agreed 18,712 rentable square feet on the third
(3rd) floor of the building commonly known and numbered as 500 Unicorn Park
Drive, Woburn, Massachusetts.

 

B.                                    Tenant is in possession of the Premises
and the Term of the Lease has commenced.

 

C.                                    Landlord and Tenant desire to enter into
this Agreement confirming the Term Commencement Date, the Rent Commencement Date
and the Expiration Date of the Lease.

 

NOW, THEREFORE, Landlord and Tenant agree as follows:

 

1.                                      Capitalized terms not defined herein
shall have the same meaning as set forth in the Lease.

 

2.                                      The Term Commencement Date
is                    .

 

3.                                      The Rent Commencement Date
is                     .

 

4.                                      The Expiration Date
is                       , subject to Tenant’s option to extend the term of the
Lease for one (1) term of five (5) years as provided in the Lease.

 

5.                                      This Commencement Date Agreement shall
bind and inure to the benefit of the parties hereto and their respective
successors and assigns. This Commencement Date Agreement shall not be deemed a
waiver or amendment of any of the terms or provisions of the Lease.

 

[signatures on following page]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Memorandum to be
executed as of the date and year first above written.

 

LANDLORD:

 

TENANT:

 

 

 

 

ND/CR UNICORN LLC, a Delaware limited liability company

 

REPLIMUNE GROUP INC., a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

AG-ND MetroNorth Parent L.L.C., a Delaware limited liability company, its sole
member

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

By:

ND MetroNorth, Inc., a Massachusetts corporation, its co-manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT E

 

Form of Notice of Lease

 

Pursuant to Massachusetts General Laws, Chapter 183, Section 4, notice is hereby
given of the following Lease:

 

Landlord:

 

ND/CR Unicorn LLC, a Delaware limited liability company, having a principal
place of business at c/o National Development, 2310 Washington Street, Newton
Lower Falls, Massachusetts 02462.

 

 

 

Tenant:

 

Replimune Group, Inc., a Delaware corporation, having its principal office at
500 Unicorn Park Drive, Woburn, Massachusetts 01801.

 

 

 

Date of Lease:

 

June     , 2019.

 

 

 

Description of Leased Premises:

 

 

Approximately 18,712 rentable square feet of space in the building known as and
numbered 500 Unicorn Park Drive, Woburn, Middlesex County, Massachusetts. For
Landlord’s title, see deed recorded with the Middlesex South District Registry
of Deeds in Book          , Page         .

 

 

 

Term of Lease:

 

Approximately ten (10) years, one (1) month.

 

 

 

Extension Option:

 

One (1) option to renew the Term of Lease for five (5) years.

 

This instrument is executed as notice of the aforesaid Lease and is not
intended, nor shall it be deemed, to vary or govern the interpretation of the
terms and conditions thereof.

 

[SIGNATURES ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------



 

This instrument is executed as notice of the aforesaid Lease and is not
intended, nor shall it be deemed, to vary or govern the interpretation of the
terms and conditions thereof.

 

EXECUTED as a sealed instrument this   day of June, 2019.

 

 

LANDLORD:

 

 

 

ND/CR UNICORN LLC, a Delaware limited liability company

 

 

 

 

By:

AG-ND MetroNorth Parent L.L.C., a Delaware limited liability company, its sole
member

 

 

 

 

 

By:

ND MetroNorth, Inc., a Massachusetts corporation, its co-manager

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

TENANT:

 

 

 

REPLIMUNE GROUP, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[ACKNOWLEDGMENTS ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------



 

COMMONWEALTH OF MASSACHUSETTS

 

Middlesex, ss.

 

On this      day of                            , 2019, then personally appeared
before me the above-named                                           , as
                                           of ND MetroNorth, Inc., the
co-manager of AG-ND MetroNorth Parent L.L.C., the sole member of ND/CR Unicorn
LLC, a Delaware limited liability company, proved to me through satisfactory
evidence of identification, which was personal knowledge, to be the person whose
name is signed on the preceding or attached documents, and acknowledged to me
that he signed it voluntarily for its stated purpose.

 

 

 

 

Notary Public

 

My commission expires:

 

 

                                         OF                                         

 

                                              , ss.

 

On this      day of                            , 2019, then personally appeared
before me the above-named                                           , as
                                           of Replimune Group, Inc., a Delaware
corporation, proved to me through satisfactory evidence of identification, which
was personal knowledge, to be the person whose name is signed on the preceding
or attached documents, and acknowledged to me that he/she signed it voluntarily
for its stated purpose.

 

 

 

 

Notary Public

 

My commission expires:

 

--------------------------------------------------------------------------------



 

EXHIBIT F

 

Form of Letter of Credit

 

 

 

                     ,      

 

 

 

 

 

 

 

 

 

 

 

 

 

Re:                             Letter of Credit No.:

 

Gentlemen:

 

We hereby establish in your favor our Irrevocable Letter of Credit
No.              , and you are hereby irrevocably authorized to draw on us under
this Letter of Credit an amount up to USD                (United States Dollars
                  and 00/100).

 

Funds under this Letter of Credit are available to you (the “Beneficiary”) by
your sight draft (s) drawn on us, stating on its face: “Drawn under
               Irrevocable Letter of Credit No.              ,” accompanied this
original Letter of Credit and a certificate (the “Drawing Certificate”) signed
by an officer or other representative of Beneficiary certifying

 

“I,               , an officer of                (the “Beneficiary”) hereby
certify to                     (the “Bank”), with respect to Irrevocable Letter
of Credit No.                issued by the Bank in favor of Beneficiary, that
Beneficiary has the right to draw USD                under that certain Lease
Agreement dated                (the “Lease”) between Beneficiary, as landlord,
and                        , as tenant, for the premises comprising a portion of
the building known as and numbered                        .”

 

Partial and multiple drawings are permitted under this Letter of Credit.

 

Presentation of drawings hereunder shall be made at our office located at
                       , or at any other office which may be designated by us in
a written notice delivered to you.

 

This Letter of Credit is transferable in whole, not in part, and may be
successively transferred. Transfer of this Letter of Credit shall be effective
upon presentation to us of this original Letter of Credit, accompanied by our
standard transfer request form appropriately completed. Upon such transfer, all
references to the Beneficiary in the Letter of Credit shall be replaced with the
name of the transferee.

 

--------------------------------------------------------------------------------



 

This Letter of Credit is effective on the date hereof and shall expire with our
close of business at 5:00 P.M., our time, on                         (the
“Expiration Date”) unless extended as hereinafter provided.

 

We hereby engage with you that draft(s) drawn under and in compliance with the
terms and conditions of this Letter of Credit will be duly honored. Upon
request, we will promptly review and approve in advance any draw under this
Letter of Credit facsimile copies of the form of the Drawing Certificate
relating to such draw.

 

This Letter of Credit shall be deemed automatically extended, without amendment,
for additional periods of one (1) year from the Expiration Date hereof or any
future expiration date, unless not less than sixty (60) days prior to any
Expiration Date, we notify you in writing, by registered mail, courier service
or hand delivery, at the above address, that we elect not to extend this Letter
of Credit to any such additional periods. If we so notify you that this Letter
of Credit will not be extended, you may draw the full amount then available on
or before the then current expiration date by means of your sight draft drawn on
us, which draft need not be accompanied by the certificate. In any event, this
Letter of Credit will not be extended beyond                         pursuant to
the first sentence of this paragraph.

 

This Letter of Credit is subject to Article 5 of the Massachusetts Uniform
Commercial Code and where not inconsistent therewith to the Uniform Customs and
Practices for Documentary Credits (2007 Revision), International Chamber of
Commerce, Paris, France, Publication 590.

 

 

Very truly yours,

 

 

 

                                       Bank

 

 

 

By:

 

 

 

                              , Its                     

 

 

Hereunto duly authorized

 

2

--------------------------------------------------------------------------------



 

EXHIBIT G

 

Appraisers’ Determination of Fair Market Rent

 

The term “Appraisers’ Determination” refers to the following procedures and
requirements:

 

If Landlord and Tenant shall not have been able to agree upon the Fair Market
Rent which will be used as an applicable component to calculate the Extension
Term Basic Rent (i.e., the portion of such applicable component of the Extension
Term Basic Rent that will be multiplied by ninety-five percent (95%)) by the
date described in Section 1.1, then such Fair Market Rent shall be fixed by
using an Appraisers’ Determination as follows:

 

Landlord and Tenant shall agree upon an appraiser who shall be a Member of the
Appraisal Institute (MAI) or Counselors of Real Estate (CRE) (or successor
professional organizations) and shall have at least ten (10) years’ experience
appraising rental values of property in the metropolitan Boston market area.

 

If Landlord and Tenant are not able to agree upon an appraiser by the date which
is ten (10) days after an Impasse, as defined in Section 1.1 (the “Appraiser
Selection Deadline”), each of Landlord and Tenant shall, within ten
(10) additional days, that is, by the date which is twenty (20) days after an
Impasse, select an appraiser with the foregoing qualifications whereupon each of
said appraisers shall, within ten (10) days of their selection hereunder, select
a third appraiser with the foregoing qualifications. Fair Market Rent shall
thereafter be determined to be the amount equal to the average of the two
appraisals which are closest in dollar amount to each other except that if all
three appraisals are apart in equal amounts, the appraisal which falls in the
middle shall be the Fair Market Rent. If either party fails to select an
appraiser by the Appraiser Selection Deadline, then the appraiser selected by
the other party, if selected by the Appraiser Selection Deadline, shall be the
sole appraiser. Landlord and Tenant shall share equally the expense of any and
all appraisers. The appraiser(s) shall be obligated to make a determination of
Fair Market Rent within thirty (30) days of the appointment of either the single
appraiser (if only one) and within thirty (30) days of the appointment of the
third appraiser (if three are so appointed).

 

The Fair Market Rent which will be used as an applicable component to calculate
the Extension Term Basic Rent (i.e., the portion of such applicable component of
the Extension Term Basic Rent that will be multiplied by ninety-five percent
(95%)) shall be the then current arms-length basic rent being charged to tenants
for comparable buildings in the metropolitan Boston market area (as determined
either by mutual agreement of Landlord and Tenant or by the appraisers as set
forth hereinabove).

 

The appraisers shall not have the right to modify any provision of this Lease
and shall only determine the Fair Market Rent which will be used as an
applicable component to calculate the Extension Term Basic Rent (i.e., the
portion of such applicable component of the Extension Term Basic Rent that will
be multiplied by ninety-five percent (95%)).

 

--------------------------------------------------------------------------------



 

EXHIBIT H

 

Satellite Dish

 

1.                                      Tenant shall have the right, during the
Term and any extensions thereof, to install, at Tenant’s sole cost and expense
and for Tenant’s exclusive use only (and not for the use by or for the benefit
of any third party), a satellite dish of a size reasonably approved by Landlord
(together with any cabling, wiring, conduit or component parts thereof or
relating thereto, collectively, the “Satellite Dish”) on the roof of the
Building for Tenant’s own use only; provided, that, and without limiting the
requirements in ARTICLE 7 of this Lease, such installation of any Satellite Dish
may occur only after Landlord has approved, in writing, at no cost to Landlord,
of the size, make and type of the particular Satellite Dish, the location and
means of installation of such Satellite Dish and the plans and specifications
relating thereto. In any event, Tenant shall not use more than ten (10) square
feet of the Building’s usable roof area in connection with its installation and
use of the Satellite Dish. Tenant shall be responsible, at Tenant’s sole cost
and expense, to obtain any and all necessary and required permits and approvals
from any and all applicable Governmental Authorities in connection with the
installation and use of the Satellite Dish and shall (a) at all times comply
with any and all such permits and approvals, (b) comply with the provisions of
this Lease, including, without limitation, ARTICLE 7 and Section 9.2 of this
Lease in connection with its installation of any Satellite Dish, (c) relocate
the same, at Tenant’s sole cost and expense, to comparable space on the roof of
the Building within a reasonable time following Landlord’s written notice to
Tenant requesting such relocation from time to time, and (d) at Landlord’s
election, pursuant to Section 16.2 of this Lease, upon the expiration or earlier
termination of this Lease, remove the Satellite Dish and restore the roof to its
prior condition in accordance with the terms and provisions of this Lease,
including, without limitation, ARTICLE 7, Section 9.2 and Section 16.2 of this
Lease, with Landlord and Tenant hereby acknowledging and agreeing that such
Satellite Dish shall constitute an Alteration pursuant to ARTICLE 7 of this
Lease. Tenant’s installation and use of any Satellite Dish shall not at any time
(i) affect the waterproofing of the roof, (ii) be visible from any public way,
or (iii) cause any interference with (v) the Building Systems, (w) the
operations of any tenant in the Building, (x) any preinstalled
telecommunications or HVAC equipment in or on the Building, (y) any future HVAC
equipment in or on the Building, or (z) any future telecommunications equipment
(I) of any telecommunications service provider which makes its services
available generally to the tenants of the Building for a fee or (II) serving a
larger portion of the Building than the Premises. Tenant shall also cooperate
with any rooftop management policy and any telecommunications management policy
which Landlord has or may implement for the Building from time to time. Tenant
shall not be charged any additional rent as a result of the installation of such
Satellite Dish, unless Landlord’s insurance increases as a result of such
installation or Tenant damages any portion of the Building or the roof in
connection with such installation.

 

2.                                      Notwithstanding anything to the contrary
contained herein, if at any time during the Term Landlord determines in its sole
discretion that any Satellite Dish materially interferes with the operations of
the Building or the Park or the operations of any of the occupants of the
Building or the Park, then Tenant shall, upon notice from Landlord, cease any
further operation of any Satellite Dish. From and after such notice by Landlord,
Tenant shall have no further right to operate any Satellite Dish unless and
until Tenant shall have redesigned and modified any Satellite Dish and/or
installations in a manner approved by Landlord; provided, however, that
Landlord’s approval of such

 

--------------------------------------------------------------------------------



 

redesign and modification shall constitute the mere permission to operate any
Satellite Dish, which permission shall in no event be construed to abrogate or
diminish Landlord’s rights or Tenant’s obligations under this Section 2 of this
Exhibit H.

 

--------------------------------------------------------------------------------